Case 20-50527-LSS   Doc 187   Filed 07/23/21   Page 1 of 12
Case 20-50527-LSS   Doc 187   Filed 07/23/21   Page 2 of 12
                    EXHIBIT A
                                                                         Case 20-50527-LSS                                                           Doc 187                                 Filed 07/23/21             Page 3 of 12
                                                                                                                                                                   Exhibit A
                                                                                                                                                                 Service List
                                                                                                                                                           Served as set forth below

       Description                                       Name                                                                                                       Address                                                                  Email                      Method of Service
Adversary Party                A Group Of Citizens                                     Westchester Putnam 388                 168 Read Ave                                           Tuckahoe, NY 10707‐2316                                                First Class Mail
Adversary Party                A Group Of Citizens                                     Westchester Putnam 388                 19 Hillcrest Rd                                        Bronxville, NY 10708‐4518                                              First Class Mail
Adversary Party                A Group Of Citizens                                     Westchester Putnam 388                 39 7Th St                                              New Rochelle, NY 10801‐5813                                            First Class Mail
Adversary Party                A Group Of Citizens                                     Westchester Putnam 388                 58 Bradford Blvd                                       Yonkers, NY 10710‐3638                                                 First Class Mail
Adversary Party                A Group Of Citizens                                     Westchester Putnam 388                 Po Box 630                                             Bronxville, NY 10708‐0630                                              First Class Mail
Adversary Party                Abraham Lincoln Council                                 Abraham Lincoln Council 144            5231 S 6Th Street Rd                                   Springfield, IL 62703‐5143                                             First Class Mail
Adversary Party                Abraham Lincoln Council                                 C/O Dan O'Brien                        5231 S 6Th Street Rd                                   Springfield, IL 62703‐5143                                             First Class Mail
Adversary Party                                                                                                                                                                                                                                             Email
                               Adam D Horowitz                                         Horowitz Law                           110 East Broward Blvd, Ste 1850                        Ft Lauderdale, FL                    adam@adamhorowitzlaw.com          First Class Mail
Adversary Party                                                                                                                                                                                                                                             Email
                               Adam Krause                                             Krause & Kinsman Law Firm              4717 Grand Ave, Ste 300                                Kansas City, MO 64112                adam@krauseandlinsman.com         First Class Mail
Adversary Party                Adam P Slater                                           Slater Slater Schulman LLP             445 Broad Hollow Rd, Ste 419                           Melville, NY 11747                                                     First Class Mail
Adversary Party                Alabama‐Florida Cncl 3                                  6801 W Main St                         Dothan, AL 36305‐6937                                                                                                         First Class Mail
Adversary Party                Alameda Cncl 22                                         1714 Everett St                        Alameda, CA 94501‐1529                                                                                                        First Class Mail
Adversary Party                Alamo Area Cncl#583                                     2226 Nw Military Hwy                   San Antonio, TX 78213‐1833                                                                                                    First Class Mail
Adversary Party                All Saints School ‐ St Stephen'S Church                 Three Rivers Council 578               Po Box 7188                                            Beaumont, TX 77726‐7188                                                First Class Mail
Adversary Party                Allegheny Highlands Cncl 382                            50 Hough Hill Rd                       Falconer, NY 14733‐9766                                                                                                       First Class Mail
Adversary Party                Aloha Council                                           C/O Matt Hill                          421 Puiwa Rd                                           Honolulu, HI 96817                                                     First Class Mail
Adversary Party                Aloha Council                                           C/O Rick Goodwin                       565 Mcgrew Loop                                        Aiea, HI 96701‐4246                                                    First Class Mail
Adversary Party                American Legion Post 129                                Jersey Shore Council 341               2025 Church Rd                                         Toms River, NJ 08753‐1410                                              First Class Mail
Adversary Party                American Military Academy                               Puerto Rico Council 661                Po Box 7884                                            Guaynabo, PR 00970‐7884                                                First Class Mail
Adversary Party                Anapol Weiss                                            c/o Larry E. Coben                     8700 East Vista Bonita Drive, Suite 268                Scottsdale, Arizona 85255                                              First Class Mail
Adversary Party                                                                                                                                                                                                                                             Email
                               Andréa L Vieira                                         Nettles Morris                         1389 Galleria Dr, Ste 200                              Henderson, NV 89014                  andreav@nettlesmorris.com         First Class Mail
Adversary Party                Andreozzi + Foote                                       4503 N Front St                        Harrisburg PA 17110                                                                                                           First Class Mail
Adversary Party                Andrew Jackson Cncl 303                                 855 Riverside Dr                       Jackson, MS 39202‐1199                                                                                                        First Class Mail
Adversary Party                Andrews & Thornton                                      c/o Oren Givol                         4701 Von Karmen Avenue, Suite 300                      Newport Beach, California 92660                                        First Class Mail
Adversary Party                Anthony Wayne Area Cncl 157                             8315 W Jefferson Blvd                  Fort Wayne, IN 46804‐8302                                                                                                     First Class Mail
Adversary Party                Arbuckle Area Council                                   C/O Mike Payne                         311 Sh 142 W                                           Ardmore, OK 73401                                                      First Class Mail
Adversary Party                Archdiocese Of Oklahoma City                            7501 Nw Expressway                     Oklahoma City, OK 73132‐1551                                                                                                  First Class Mail
Adversary Party                Archdiocese Of Oklahoma City                            Catholic Pastoral Ctr                  Po Box 32180                                           Oklahoma City, OK 73123‐0380                                           First Class Mail
Adversary Party                                                                                                                                                                                                                                             Email
                               Ari Taub                                                Phillips & Paolicelli, LLP             747 Third Ave, 6th Fl                                  New York, NY 10017                   atraub@p2law.com                  First Class Mail
Adversary Party                Atlanta Area Council                                    C/O Bion Jones                         1800 Cir 75 Pkwy Se                                    Atlanta, GA 30339‐3055                                                 First Class Mail
Adversary Party                Audubon Mutual Housing Corp                             Garden State Council 690               20 Road C                                              Audubon, NJ 08106‐1856                                                 First Class Mail
Adversary Party                AVA Law Group, Inc                                      3667 Voltaire Street                   San Diego CA 92106                                                                                                            First Class Mail
Adversary Party                Baden‐Powell Cncl 368                                   2150 Nys Route 12                      Binghamton, NY 13901                                                                                                          First Class Mail
Adversary Party                Baldwin Shari                                           606 Lake Ave                           Edgewood, MD 21040‐2123                                                                                                       First Class Mail
Adversary Party                Baltimore Area Cncl 220                                 701 Wyman Park Dr                      Baltimore, MD 21211‐2805                                                                                                      First Class Mail
Adversary Party                Bass Law, LLC                                           Attn: Dondra Bass O'Neal, Esq                                                                                                      dondra@bassinjurylaw.com          Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bay Area Cncl 574                                       3020 53Rd St                           Galveston, TX 77551‐5917                                                                                                      First Class Mail
Adversary Party                Bay‐Lakes Council 635                                   2555 Nern Rd                           Appleton, WI 54914                                                                                                            First Class Mail
Adversary Party                Belluck & Fox, LLP                                      Attn: Kristina Georgiou                                                                                                            kgeorgiou@belluckfox.com          Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Berman O'Connor & Mann                                  Attn: Michael J Berman, Esq                                                                                                        mjberman@pacificlawyers.law       Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bethel Commandment Church                               Garden State Council 690               Po Box 67                                              Whitesboro, NJ 08252‐0067                                              First Class Mail
Adversary Party                Bethesda Presbyterian Church                            Laurel Highlands Council 527           7220 Bennett St                                        Pittsburgh, PA 15208‐1471                                              First Class Mail
Adversary Party                Bethesda Presbyterian Church                            Old N State Council 070                1074 Ashland Rd                                        Ruffin, NC 27326‐9660                                                  First Class Mail
Adversary Party                Betti & Associates                                      Michele M. Betti                       30 Wall Street, 8th Floor                              New York, New York 10005                                               First Class Mail
Adversary Party                Black Hills Area Cncl 695                               144 North St                           Rapid City, SD 57701‐1247                                                                                                     First Class Mail
Adversary Party                Black Swamp Area Cncl 449                               2100 Broad Ave                         Findlay, OH 45840‐2748                                                                                                        First Class Mail
Adversary Party                Black Warrior Cncl 6                                    2700 Jack Warner Pkwy Ne               Tuscaloosa, AL 35404‐1300                                                                                                     First Class Mail
Adversary Party                Blackhawk Area Council                                  Bsa C/O Philip Mccrery                 2820 Mcfarland Rd                                      Rockford, IL 61107‐6808                                                First Class Mail
Adversary Party                Bleakley Platt & Schmidt, LLP                           Adam Rodriguez                                                                                                                     arodriguez@bpslaw.com             Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bleakley Platt & Schmidt, LLP                           William P. Harrington                                                                                                              wpharrington@bpslaw.com           Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bleakley Platt & Schmidt, LLP                           William P. Harrington                  One North Lexington Avenue                             White Plains, New York 10601                                           First Class Mail
Adversary Party                Blessed Sacrament                                       Mid‐America Council 326                3012 Jackson St                                        Sioux City, IA 51104‐2742                                              First Class Mail
Adversary Party                Blessed Virgin Mary Help Christians Rcc                 Greater New York Councils, Bsa 640     7031 48Th Ave                                          Woodside, NY 11377‐6010                                                First Class Mail
Adversary Party                Blue Grass Cncl 204                                     2134 Nicholasville Rd Ste 3            Lexington, KY 40503‐2521                                                                                                      First Class Mail
Adversary Party                Blue Mountain Cncl 604                                  8478 W Gage Blvd                       Kennewick, WA 99336‐1075                                                                                                      First Class Mail
Adversary Party                Blue Ridge Council                                      1 Park Plz                             Greenville, SC 29607‐5851                                                                                                     First Class Mail
Adversary Party                Blue Ridge Mountains Cncl 599                           2131 Valley View Blvd Nw               Roanoke, VA 24012‐2031                                                                                                        First Class Mail
Adversary Party                Bondurant, Mixson & Elmore, LLC                         c/o Michael B. Terry                   1201 West Peachtree Street N.W., Suite 3900            Atlanta, Georgia 30309                                                 First Class Mail
Adversary Party                Bonina & Bonina, P.C.                                   John Bonina                            16 Court Street, Suite 1800                            Brooklyn, New York 11241             jbonina@medlaw1.com               Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bowling Green First Presbyterian Church                 Great Rivers Council 653               205 W Centennial Ave                                   Bowling Green, MO 63334‐1515                                           First Class Mail
Adversary Party                Boys & Girls Club Of Morris County Inc                  Patriots Path Council 358              19 Oak Ave                                             Pequannock, NJ 07440‐1307                                              First Class Mail
Adversary Party                Boys & Girls Clubs Of Central Minnesota                 Central Minnesota 296                  320 Raymond Ave Ne                                     Saint Cloud, MN 56304‐0340                                             First Class Mail
Adversary Party                Boys And Girls Club Of Sierra Vista                     Catalina Council 011                   1746 Paseo San Luis                                    Sierra Vista, AZ 85635‐4610                                            First Class Mail
Adversary Party                Brautigam & Brautigam, L.L.P.                           Daryl P. Brautigam                                                                                                                 darylbrautigam@brautigamlaw.com   Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Bronster Fujichaku Robbins                              Margery S. Bronster                    1003 Bishop Street, Ste. 2300                          Hononlulu, Hawaii 96813                                                First Class Mail
Adversary Party                Bryon Middlebrook, PC                                   c/o Bryon Middlebrook                  308 North Agassiz Street                               Flagstaff, Arizona 86001                                               First Class Mail
Adversary Party                Buckeye Cncl 436                                        2301‐13th St, N W                      Canton, OH 44708‐3157                                                                                                         First Class Mail
Adversary Party                Buckskin Cncl 617                                       2829 Kanawha Blvd E                    Charleston, WV 25311‐1727                                                                                                     First Class Mail
Adversary Party                Bucktail Cncl 509                                       209 1St St                             Dubois, PA 15801‐3007                                                                                                         First Class Mail
Adversary Party                Buffalo Trace Cncl 156                                  3501 E Lloyd Expy                      Evansville, IN 47715‐8624                                                                                                     First Class Mail
Adversary Party                Buffalo Trail Council                                   C/O Gerry Ellis                        701 W Fort Davis Ave                                   Alpine, TX 79830‐1724                                                  First Class Mail
Adversary Party                Burlington County Council, Bsa                          C/O Todd Heyn                          Po Box 246                                             Rancocas, NJ 08073‐0246                                                First Class Mail
Adversary Party                Burnett Law Firm                                        c/o Kren Beyea‐Schroeder               3737 Buffalo Speedway, Suite 1850                      Houston, Texas 77098                                                   First Class Mail
Adversary Party                Caddo Area Cncl 584                                     24 Lynwood Dr                          Texarkana, TX 75503‐2609                                                                                                      First Class Mail
Adversary Party                Calcasieu Area Council                                  C/O Kevin Mcmurrian                    304 S Ryan St                                          Lake Charles, LA 70601‐5822                                            First Class Mail
Adversary Party                California Inland Empire Council                        C/O Kevin Gustafson                    Po Box 8910                                            Redlands, CA 92375‐2110                                                First Class Mail
Adversary Party                Cape Cod & The Islands Cncl 224                         247 Willow St                          Yarmouth Port, MA 02675‐1744                                                                                                  First Class Mail
Adversary Party                Cape Fear Cncl 425                                      Po Box 7156                            Wilmington, NC 28406‐7156                                                                                                     First Class Mail
Adversary Party                Capitol Area Cncl 564                                   12500 N Ih 35                          Austin, TX 78753‐1312                                                                                                         First Class Mail
Adversary Party                Carla A Pinto                                           Salenger, Sack Kimmel & Bavaro, LLP    180 Froehlich Farm Blvd                                Woodbury, NY 11797                                                     First Class Mail
Adversary Party                Cascade Pacific Cncl No 492                             2145 Sw Naito Pkwy                     Portland, OR 97201‐5197                                                                                                       First Class Mail
Adversary Party                Catalina Biosolutions LLC                               6890 E Sunrise Dr # 110‐120            Tucson, AZ 85750‐0738                                                                                                         First Class Mail
Adversary Party                Central Florida Council                                 C/O Steve Eisinger                     1951 S Orange Blossom Trl Ste 102                      Apopka, FL 32703‐7747                                                  First Class Mail
Adversary Party                Central Florida Council                                 Po Box 849                             Paisley, FL 32767‐0849                                                                                                        First Class Mail
Adversary Party                Central Georgia Cncl 96                                 4335 Confederate Way                   Macon, GA 31217‐4719                                                                                                          First Class Mail
Adversary Party                Central Minnesota Cncl 296                              1191 Scout Dr                          Sartell, MN 56377‐4537                                                                                                        First Class Mail
Adversary Party                Central North Carolina Council                          C/O Greg Graham                        Po Box 250                                             Albemarle, NC 28002‐0250                                               First Class Mail
Adversary Party                Central Radio Co Inc                                    Po Box 6348                            Norfolk, VA 23508‐0348                                                                                                        First Class Mail
Adversary Party                Central Synagogue Of Nassau County                      Theodore Roosevelt Council 386         430 Demott Ave                                         Rockville Centre, NY 11570‐1865                                        First Class Mail
Adversary Party                Certain & Zilberg, PLLC                                 c/o Gary Certain                       488 Madison Avenue, 20th Floor                         New York, New York 10022                                               First Class Mail
Adversary Party                Chasan & Walton, LLC, and Dumas & Vaughn Attorneys at                                                                                                                                                                        First Class Mail
                               Law                                                     3835 NE Hancock St., Ste. GLB          Portland OR 97212
Adversary Party                Chattahoochee Cncl 91                                   1237 1St Ave                           Columbus, GA 31901‐5283                                                                                                       First Class Mail
Adversary Party                Cherokee Area Cncl 556                                  6031 Lee Hwy                           Chattanooga, TN 37421‐2930                                                                                                    First Class Mail
Adversary Party                Chester County Cncl 539                                 226 Exton Square Mall                  Exton, PA 19341‐2442                                                                                                          First Class Mail
Adversary Party                Chiacchia & Fleming, LLP                                5113 S Park Ave                        Hamburg NY 14075                                                                                                              First Class Mail
Adversary Party                Chicago Area Cncl 118                                   1218 W Adams St                        Chicago, IL 60607‐2802                                                                                                        First Class Mail
Adversary Party                Chickasaw Council                                       Bsa Troop 0056                         Collierville, TN 38017                                                                                                        First Class Mail
Adversary Party                Chief Cornplanter Cncl 538                              316 4Th Ave                            Warren, PA 16365‐5712                                                                                                         First Class Mail
Adversary Party                Chief Seattle Cncl 609                                  3120 Rainier Ave S                     Seattle, WA 98144‐6015                                                                                                        First Class Mail
Adversary Party                CHIPMAN, BROWN, CICERO & COLE, LLP                                                                                                                                                         desgross@chipmanbrown.com         Email
                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Chippewa Valley Cncl No 637                             710 S Hastings Way                     Eau Claire, WI 54701‐3425                                                                                                     First Class Mail
Adversary Party                Choctaw Area Cncl No 302                                Po Box 3784                            Meridian, MS 39303‐3784                                                                                                       First Class Mail
Adversary Party                                                                                                                                                                                                                                             Email
                               Chris Dove                                              DRZ Law, LLC                           8700 State Line, Ste 305                               Leawood, KS 66206                    chris@drzlawfirm,com              First Class Mail
Adversary Party                Christ Episcopal Church                                 Atlanta Area Council 092               1210 Wooten Lake Rd Nw                                 Kennesaw, GA 30144‐1347                                                First Class Mail
Adversary Party                Christ Episcopal Church                                 Atlanta Area Council 092               400 Holcomb Bridge Rd                                  Norcross, GA 30071‐2040                                                First Class Mail
Adversary Party                Christ Episcopal Church                                 Baltimore Area Council 220             6800 Oakland Mills Rd                                  Columbia, MD 21045‐4706                                                First Class Mail
Adversary Party                Christ Episcopal Church                                 Black Warrior Council 006              605 Lurleen B Wallace Blvd N                           Tuscaloosa, AL 35401‐1712                                              First Class Mail
Adversary Party                Christ Episcopal Church                                 Capitol Area Council 564               Po Box 638                                             Cedar Park, TX 78630‐0638                                              First Class Mail
Adversary Party                Christ Episcopal Church                                 Circle Ten Council 571                 534 W 10Th St                                          Dallas, TX 75208‐4720                                                  First Class Mail
Adversary Party                Christ Episcopal Church                                 Coastal Carolina Council 550           2304 N Highway 17                                      Mount Pleasant, SC 29466‐9172                                          First Class Mail
Adversary Party                Christ Episcopal Church                                 Coastal Georgia Council 099            305 Wheeler St                                         Saint Marys, GA 31558‐8431                                             First Class Mail
Adversary Party                Christ Episcopal Church                                 Columbia‐Montour 504                   712 E 16Th St                                          Berwick, PA 18603‐2302                                                 First Class Mail
Adversary Party                Christ Episcopal Church                                 Connecticut Yankee Council Bsa 072     2000 Main St                                           Stratford, CT 06615‐6340                                               First Class Mail
Adversary Party                Christ Episcopal Church                                 Del Mar Va 081                         830 Romancoke Rd                                       Stevensville, MD 21666‐2790                                            First Class Mail
Adversary Party                Christ Episcopal Church                                 Five Rivers Council, Inc 375, 1st St   Corning, NY 14830                                                                                                             First Class Mail
Adversary Party                Christ Episcopal Church                                 Great Lakes Fsc 272                    120 N Military St                                      Dearborn, MI 48124‐1035                                                First Class Mail
Adversary Party                Christ Episcopal Church                                 Great Trail 433                        118 S Mantua St                                        Kent, OH 44240‐3437                                                    First Class Mail
Adversary Party                Christ Episcopal Church                                 Great Trail 433                        2627 Atlantic St Ne                                    Warren, OH 44483‐4423                                                  First Class Mail
Adversary Party                Christ Episcopal Church                                 Hawkeye Area Council 172               220 40Th St Ne                                         Cedar Rapids, IA 52402‐5616                                            First Class Mail
Adversary Party                Christ Episcopal Church                                 Hudson Valley Council 374              20 Carroll St                                          Poughkeepsie, NY 12601‐4314                                            First Class Mail
Adversary Party                Christ Episcopal Church                                 Istrouma Area Council 211              120 S New Hampshire St                                 Covington, LA 70433‐3500                                               First Class Mail
Adversary Party                Christ Episcopal Church                                 Jersey Shore Council 341               157 Shore Rd                                           Somers Point, NJ 08244‐2752                                            First Class Mail
Adversary Party                Christ Episcopal Church                                 Lake Erie Council 440                  3445 Warrensville Center Rd                            Shaker Heights, OH 44122‐5206                                          First Class Mail
Adversary Party                Christ Episcopal Church                                 Mecklenburg County Council 415         1412 Providence Rd                                     Charlotte, NC 28207‐2543                                               First Class Mail
Adversary Party                Christ Episcopal Church                                 National Capital Area Council 082      8951 Courthouse Rd                                     Spotsylvania, VA 22553‐2517                                            First Class Mail
Adversary Party                Christ Episcopal Church                                 North Florida Council 087              400 San Juan Dr                                        Ponte Vedra Beach, FL 32082‐2838                                       First Class Mail
Adversary Party                Christ Episcopal Church                                 Northern Star Council 250              7305 Afton Rd                                          Woodbury, MN 55125‐1501                                                First Class Mail
Adversary Party                Christ Episcopal Church                                 Ozark Trails Council 306               601 E Walnut St                                        Springfield, MO 65806‐2419                                             First Class Mail
Adversary Party                Christ Episcopal Church                                 Pacific Skyline Council 031            1040 Border Rd                                         Los Altos, CA 94024‐4724                                               First Class Mail
Adversary Party                Christ Episcopal Church                                 Palmetto Council 549                   534 Plantation Rd                                      Lancaster, SC 29720‐5805                                               First Class Mail
Adversary Party                Christ Episcopal Church                                 Southeast Louisiana Council 214        1534 7Th St                                            Slidell, LA 70458‐2847                                                 First Class Mail
Adversary Party                Christ Episcopal Church                                 Twin Rivers Council 364                15 W High St                                           Ballston Spa, NY 12020‐1912                                            First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                      Theodore Roosevelt Council 386         61 N Grove St                                          Freeport, NY 11520‐3039                                                First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                      Cradle Of Liberty Council 525          700 Pennsylvania Ave                                   Oreland, PA 19075‐1234                                                 First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                             Page 1 of 10
                                                                           Case 20-50527-LSS                                                                   Doc 187                                    Filed 07/23/21                                  Page 4 of 12
                                                                                                                                                                                 Exhibit A
                                                                                                                                                                            Service List
                                                                                                                                                                      Served as set forth below

       Description                                        Name                                                                                                                   Address                                                                                          Email                 Method of Service
Adversary Party                Christ Evangelical Lutheran Church                       Laurel Highlands Council 527                      Elknud Lane                                             Johnstown, PA 15905                                                                       First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                       Mason Dixon Council 221                           216 N Cleveland Ave                                     Hagerstown, MD 21740‐5005                                                                 First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                       New Birth Of Freedom 544                          126 W Main St                                           Dallastown, PA 17313‐1603                                                                 First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                       Northern New Jersey Council, Bsa 333              337 N Farview Ave                                       Paramus, NJ 07652‐4632                                                                    First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                       Pennsylvania Dutch Council 524                    125 E High St                                           Elizabethtown, PA 17022‐1949                                                              First Class Mail
Adversary Party                Christ Evangelical Lutheran Church                       Suffolk County Council Inc 404                    Po Box 205                                              Islip Terrace, NY 11752‐0205                                                              First Class Mail
Adversary Party                Christ The King Church                                   Baltimore Area Council 220                        126 Dorsey Rd                                           Glen Burnie, MD 21061‐3247                                                                First Class Mail
Adversary Party                Christ The King Church                                   Cradle Of Liberty Council 525                     3252 Chesterfield Rd                                    Philadelphia, PA 19114‐1524                                                               First Class Mail
Adversary Party                Christ The King Church                                   Mid‐America Council 326                           654 S 86Th St                                           Omaha, NE 68114‐4214                                                                      First Class Mail
Adversary Party                Christ The King Church                                   Northeastern Pennsylvania Council 501             417 Main St                                             Eynon, PA 18403‐1245                                                                      First Class Mail
Adversary Party                Christina Vassiliou Harvey                               Lomurro, Munson, Comer, Brown & Schottland, LLC   Monmouth Executive Center                               4 Paragon Way, Suite 100           Freehold, NJ 07728                                     First Class Mail
Adversary Party                Christina Vassiliou Harvey                               Lomurro, Munson, Comer, Brown & Schottland, LLC   Monmouth Executive Center                               4 Paragon Way, Suite 100           Freehold, NJ 07728                                     First Class Mail
Adversary Party                                                                                                                                                                                                                                                                             Email
                               Christopher T Nace                                       Paulson & Nace, PLLC                              1025 Thomas Jefferson St NW, Ste 810                    Washington, DC 20007                                      ctnace@paulsonandnace.com       First Class Mail
Adversary Party                                                                                                                                                                                                                                                                             Email
                               Christopher T Nace                                       Paulson & Nace, PLLC                              1025 Thomas Jefferson St NW, Ste 810                    Washington, DC 200007                                     ctnace@paulsonandnace.com       First Class Mail
Adversary Party                Church Of The Holy Innocents                             401 Main St                                       Highland Falls, NY 10928‐2016                                                                                                                     First Class Mail
Adversary Party                Church Of The Nativity                                   Chickasaw Council 558                             5955 Saint Elmo Rd                                      Bartlett, TN 38135‐1516                                                                   First Class Mail
Adversary Party                Church Of The Nativity                                   Crossroads Of America 160                         7300 Lantern Rd                                         Indianapolis, IN 46256‐2118                                                               First Class Mail
Adversary Party                Church Of The Nativity                                   Laurel Highlands Council 527                      33 Alice St                                             Crafton, PA 15205‐2801                                                                    First Class Mail
Adversary Party                Church Of The Nativity                                   Laurel Highlands Council 527                      33 Alice St                                             Pittsburgh, PA 15205‐2801                                                                 First Class Mail
Adversary Party                Church Of The Nativity                                   Mayflower Council 251                             45 Howard St                                            Northborough, MA 01532‐1441                                                               First Class Mail
Adversary Party                Church Of The Nativity                                   National Capital Area Council 082                 6400 Nativity Ln                                        Burke, VA 22015‐4006                                                                      First Class Mail
Adversary Party                Cimarron Council                                         Cimarron Council 474                              Po Box 3146                                             Enid, OK 73702‐3146                                                                       First Class Mail
Adversary Party                Circle Ten Council                                       C/O Doug Latimer                                  7285 Moss Ridge Rd                                      Parker, TX 75002‐7040                                                                     First Class Mail
Adversary Party                Circle Ten Council                                       Circle Ten Council 571                            8605 Harry Hines Blvd                                   Dallas, TX 75235‐3014                                                                     First Class Mail
Adversary Party                City Of Bloomingale                                      8 W Us Highway 80                                 Bloomingdale, GA 31302‐9259                                                                                                                       First Class Mail
Adversary Party                City Of Sacramento                                       City Hall                                         915 I St Rm 104                                         Sacramento, CA 95814‐2614                                                                 First Class Mail
Adversary Party                Clark, Hunt, Ahern & Embry                               Attn: Jonathan A Barnes                                                                                                                                             jbarnes@chelaw.com              Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Coastal Carolina Cncl No 550                             9297 Medical Plaza Dr                             North Charleston, SC 29406‐9136                                                                                                                   First Class Mail
Adversary Party                Coastal Connections Mktg                                 327 N Queen St Ste 102                            Kinston, NC 28501‐4985                                                                                                                            First Class Mail
Adversary Party                Colin Bradley Law, PLLC                                  c/o Colin Bradley                                 2600 North 44th Street, Suite B‐101                     Phoenix, Arizona 85008                                                                    First Class Mail
Adversary Party                Colonial Virginia Cncl 595                               Po Box 12144                                      Newport News, VA 23612‐2144                                                                                                                       First Class Mail
Adversary Party                Columbia‐Montour Cncl No 504                             5 Audubon Ct                                      Bloomsburg, PA 17815‐7754                                                                                                                         First Class Mail
Adversary Party                Congregational Church Of Algonquin                       Blackhawk Area 660                                109 Washington St                                       Algonquin, IL 60102‐2627                                                                  First Class Mail
Adversary Party                Connecticut Rivers Cncl 66                               60 Darlin St                                      East Hartford, CT 06108‐3256                                                                                                                      First Class Mail
Adversary Party                Connection Church                                        Quapaw Area Council 018                           4110 Memorial Dr                                        Gosnell, AR 72315‐5771                                                                    First Class Mail
Adversary Party                Conquistador Cncl No 413                                 2603 N Aspen Ave                                  Roswell, NM 88201‐9785                                                                                                                            First Class Mail
Adversary Party                Cooney & Conway                                          c/o Michael Cooney                                120 North Lasalle Street, Suite 3000                    Chicago, Illinois 60602                                                                   First Class Mail
Adversary Party                Cornhusker Cncl No 324                                   Po Box 269                                        Walton, NE 68461‐0269                                                                                                                             First Class Mail
Adversary Party                Coronado Area Council                                    644 S Ohio St                                     Salina, KS 67401‐3346                                                                                                                             First Class Mail
Adversary Party                Corporation Of The President Of The Church Of Jesus                                                                                                                                                                                                          First Class Mail
                               Christ Of Latter‐Day Saints                              50 E North Temple, 20Th Fl                        Salt Lake City, UT 84150‐0020
Adversary Party                Covault Law PLLC                                         c/o Jason Covault                                 1221 East Osborn Road, Suite 101                        Phoenix, Arizona 85014                                                                    First Class Mail
Adversary Party                Cradle Of Liberty Cncl 525                               1485 Valley Forge Rd                              Wayne, PA 19087‐1346                                                                                                                              First Class Mail
Adversary Party                Crater Lake Cncl No 491                                  3039 Hanley Rd                                    Central Point, OR 97502‐1474                                                                                                                      First Class Mail
Adversary Party                Crew Janci LLP                                           c/o Peter Janci                                   1200 N.W. Naito Parkway, Suite 500                      Portland, Oregon 97209                                                                    First Class Mail
Adversary Party                Crew Janci, LLP                                          Attn: Andria K Seo                                                                                                                                                  andria@crewjanci.com            Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Crew Janci, LLP                                          Attn: Peter B Janci                                                                                                                                                 peter@crewjanci.com             Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Crew Janci, LLP                                          Attn: Stephen F Crew                                                                                                                                                steve@crewjanci.com             Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Crew Janci, LLP                                          Attn: William Stewart                                                                                                                                               will@crewjanci.com              Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Crew Janci, LLP, And                                     Attn: Hollis K Mcmilan                                                                                                                                              hmcmilan@hkmlaw.com             Email
                               Hollis K. Mcmilan, PC                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Crossroads Of America Cncl #160                          7125 Fall Creek Rd                                Indianapolis, IN 46256‐3167                                                                                                                       First Class Mail
Adversary Party                Dads Club Of Troop One Flushing Inc                      Greater New York Councils, Bsa 640                3511 191St St                                           Flushing, NY 11358‐2424                                                                   First Class Mail
Adversary Party                Dalton & Associates, PA                                  Andrew C. Dalton                                  1106 West Tenth Street                                  Wilminton, Delaware 19806                                                                 First Class Mail
Adversary Party                Dan Beard Cncl No 438                                    10078 Reading Rd                                  Cincinnati, OH 45241‐4833                                                                                                                         First Class Mail
Adversary Party                Daniel A Swinford                                        Washington Law Center                             15 Oregon Ave, Ste 210                                  Tacoma, WA 98409                                                                          First Class Mail
Adversary Party                Daniel Boone Council                                     333 W Haywood St                                  Asheville, NC 28801‐3155                                                                                                                          First Class Mail
Adversary Party                Daniel Webster Cncl 330                                  571 Holt Ave                                      Manchester, NH 03109‐5213                                                                                                                         First Class Mail
Adversary Party                David M Oddo                                             Oddo & Babat, PC                                  8 West 38th St, Ste 1002                                New York, NY 10018                                                                        First Class Mail
Adversary Party                Davis Miles Mcguire Gardner, PLLC                        Attn: Dwayne D Burns                                                                                                                                                dburns@davismiles.com           Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Davis Miles Mcguire Gardner, PLLC                        Attn: Michael E Medina                                                                                                                                              mmedina@davismiles.com          Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Davis Miles Mcguire Gardner, PLLC                        Attn: Steven Weinberger                                                                                                                                             sweingerberger@davismiles.com   Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Davis, McKee, P.L.L.C.                                   c/o Jeffrey A. McKee                              1650 North First Avenue                                 Phoenix, Arizona 85003                                                                    First Class Mail
Adversary Party                De Soto Area Cncl No 13                                  118 W Peach St                                    El Dorado, AR 71730‐5611                                                                                                                          First Class Mail
Adversary Party                Del‐Mar‐Va Council                                       C/O Eric Salser                                   5700 Nanticoke Rd                                       Seaford, DE 19973‐6079                                                                    First Class Mail
Adversary Party                Denver Area Cncl No 61                                   10455 W 6Th Ave Ste 100                           Denver, CO 80215‐5783                                                                                                                             First Class Mail
Adversary Party                Diocese Of Rockville Centre                              Suffolk County Council Inc 404                    Po Box 9023                                             Rockville Centre, NY 11571‐9023                                                           First Class Mail
Adversary Party                Diocese Of Rockville Centre                              Theodore Roosevelt Council 386                    50 N Park Ave                                           Rockville Centre, NY 11570‐4129                                                           First Class Mail
Adversary Party                DKL Law, PLLC                                            c/o David W. Lunn                                 2055 South Cottonwood Drive                             Tempe, Arizona 85282                                                                      First Class Mail
Adversary Party                Dougherty Law Firm, PA                                   Attn: Adam T Dougherty                                                                                                                                              adam@wetrycases.com             Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Dougherty Law Firm, PA                                                                                                                                                                                                       giancarlo@wetrycases.com        Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Dreyer Boyajian LLP                                      Joshua R. Friedman, Esq.                                                                                                                                            jfriedman@dblawny.com           Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Dumas & Vaughn, Attorneys At Law, And                    Attn: Ashley L Vaughn                                                                                                                                               ashley@dumasandvaughn.com       Email
                               Kafoury & Mcdougal                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Dumas & Vaughn, Attorneys At Law, And                    Attn: Gilion C Dumas                                                                                                                                                gilion@dumasandvaughn.com       Email
                               Kafoury & Mcdougal                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Dumas & Vaughn, Attorneys At Law, And                    Attn: Mark Mcdougal                                                                                                                                                 mcdougal@kafourymcdougal.com    Email
                               Kafoury & Mcdougal                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Dumas & Vaughn, Attorneys At Law, And                    Attn: James L Dumas                                                                                                                                                 jdumas@lindsayhart.com          Email
                               Lindsay Hart, LLP                                                                                                                                                                                                                                            First Class Mail
Adversary Party                East Carolina Cncl No 426                                313 Boy Scout Blvd                                Kinston, NC 28501‐1605                                                                                                                            First Class Mail
Adversary Party                East Texas Area Council                                  East Texas Area Council 585                       4908 Hightech Dr                                        Tyler, TX 75703‐2625                                                                      First Class Mail
Adversary Party                Edmiston & Colton Law Firm                               Attn: Shane Colton,                                                                                                                                                 scolton@yellowstonelaw.com      Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Edmiston & Colton Law Firm                               Attn: Tanis M Holm                                                                                                                                                  tholm@yellowstonelaw.com        Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Edmiston & Colton Law Firm                               Shane Colton                                      310 Grand Avenue                                        Billings, Montana 59101                                                                   First Class Mail
Adversary Party                Eisenberg Rothweiler Winkler Eisenberg & Jeck, PC        c/o Stewart J. Eisenberg                          1634 Spruce Street                                      Philadelphia, Pennsylvania 19103                                                          First Class Mail
Adversary Party                Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.   Joshua B. Schwartz                                                                                                                                                  josh@erlegal.com                Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.   Stewart J. Eisenberg, and                                                                                                                                           stewart@erlegal.com             Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Emery Celli Brinckerhoff & Abady LLP                     Debra L. Greenberger                                                                                                                                                dgreenberger@ecbalaw.com        Email
                                                                                                                                                                                                                                                                                            First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Tidewater Council 596                             5181 Singleton Way                                      Virginia Beach, VA 23462‐4241                                                             First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Blue Grass Council 204                            General Delivery                                        Winchester, KY 40391                                                                      First Class Mail
Adversary Party                Emmanuel Episcopal Church                                C/O Emmanuel Episcopal Church                     1603 E Winter Park Rd                                   Orlando, FL 32803‐2228                                                                    First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Chief Seattle Council 609                         4400 86Th Ave Se                                        Mercer Island, WA 98040‐4146                                                              First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Five Rivers Council, Inc 375                      380 Pennsylvania Ave                                    Elmira, NY 14904‐1759                                                                     First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Last Frontier Council 480                         214 W Farrall                                           Shawnee, OK 74801‐8320                                                                    First Class Mail
Adversary Party                Emmanuel Episcopal Church                                National Capital Area Council 082                 Po Box 306                                              Middleburg, VA 20118‐0306                                                                 First Class Mail
Adversary Party                Emmanuel Episcopal Church                                North Florida Council 087                         Po Box 302                                              Welaka, FL 32193‐0302                                                                     First Class Mail
Adversary Party                Emmanuel Episcopal Church                                Stonewall Jackson Council 763                     660 S Main St                                           Harrisonburg, VA 22801‐5819                                                               First Class Mail
Adversary Party                Epstein Ostrove LLC                                      Daniel N. Epstein                                 200 Metroplex Drive, Suite 304                          Edison, New Jersey 8817                                                                   First Class Mail
Adversary Party                                                                                                                                                                                                                                                                             Email
                               Eric W Siegle                                            Siegle & Sims, LLP                                217 Broadway, Ste 611                                   New York, NY 10007                                        e.siegle@siegleandsims.com      First Class Mail
Adversary Party                Erie Shores Cncl No 460                                  Po Box 8728                                       Toledo, OH 43623‐0728                                                                                                                             First Class Mail
Adversary Party                Essex County Correctional Facility                       Attn: Alfaro Ortiz, Director                      354 Doremus Ave                                         Newark, NJ 71054882                                                                       First Class Mail
Adversary Party                Evangeline Area Council                                  2266 S College Rd Ste E                           Lafayette, LA 70508‐8300                                                                                                                          First Class Mail
Adversary Party                Fairfield Community Service Club                         Overland Trails 322                               Po Box 3                                                Fairfield, NE 68938‐0003                                                                  First Class Mail
Adversary Party                Faith Lutheran Church                                    Blue Grass Council 204                            1000 Tates Creek Rd                                     Lexington, KY 40502‐2205                                                                  First Class Mail
Adversary Party                Faith Lutheran Church                                    Buckeye Council 436                               107 6Th St Sw                                           Massillon, OH 44647‐6523                                                                  First Class Mail
Adversary Party                Faith Lutheran Church                                    Cascade Pacific Council 492                       930 Queen Ave Sw                                        Albany, OR 97321‐2631                                                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    Central Florida Council 083                       2010 W Granada Blvd                                     Ormond Beach, FL 32174‐2531                                                               First Class Mail
Adversary Party                Faith Lutheran Church                                    Central Florida Council 083                       280 E Merritt Ave                                       Merritt Island, FL 32953‐3415                                                             First Class Mail
Adversary Party                Faith Lutheran Church                                    Chippewa Valley Council 637                       733 Woodward Ave                                        Chippewa Falls, WI 54729‐3283                                                             First Class Mail
Adversary Party                Faith Lutheran Church                                    Circle Ten Council 571                            2200 Sw 3Rd St                                          Grand Prairie, TX 75051‐4801                                                              First Class Mail
Adversary Party                Faith Lutheran Church                                    French Creek Council 532                          5414 E Lake Rd                                          Erie, PA 16511‐1427                                                                       First Class Mail
Adversary Party                Faith Lutheran Church                                    Glaciers Edge Council 620                         1305 Blackhawk Blvd                                     South Beloit, IL 61080‐2225                                                               First Class Mail
Adversary Party                Faith Lutheran Church                                    Golden Empire Council 047                         22601 State Highway 88                                  Pioneer, CA 95666‐9214                                                                    First Class Mail
Adversary Party                Faith Lutheran Church                                    Golden Empire Council 047                         667 E 1St Ave                                           Chico, CA 95926‐3519                                                                      First Class Mail
Adversary Party                Faith Lutheran Church                                    Great Lakes Fsc 272                               50600 Shelby Rd                                         Shelby Township, MI 48317‐1248                                                            First Class Mail
Adversary Party                Faith Lutheran Church                                    Great Rivers Council 653                          2027 Industrial Dr                                      Jefferson City, MO 65109‐0901                                                             First Class Mail
Adversary Party                Faith Lutheran Church                                    Great Swest Council 412                           10000 Spain Rd Ne                                       Albuquerque, NM 87111‐1952                                                                First Class Mail
Adversary Party                Faith Lutheran Church                                    Great Trail 433                                   2726 W Market St                                        Fairlawn, OH 44333‐4236                                                                   First Class Mail
Adversary Party                Faith Lutheran Church                                    Greater Los Angeles Area 033                      9920 Mills Ave                                          Whittier, CA 90604‐1032                                                                   First Class Mail
Adversary Party                Faith Lutheran Church                                    Greater Yosemite Council 059                      Po Box 488                                              Murphys, CA 95247‐0488                                                                    First Class Mail
Adversary Party                Faith Lutheran Church                                    Hawkeye Area Council 172                          155 Boyson Rd                                           Marion, IA 52302‐9443                                                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    Indian Nations Council 488                        9222 N Garnett Rd                                       Owasso, OK 74055‐4424                                                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    Indian Waters Council 553                         1717 Platt Springs Rd # R                               West Columbia, SC 29169‐5526                                                              First Class Mail
Adversary Party                Faith Lutheran Church                                    Longhorn Council 662                              6000 Morriss Rd                                         Flower Mound, TX 75028‐3709                                                               First Class Mail
Adversary Party                Faith Lutheran Church                                    Mid Iowa Council 177                              10395 University Ave                                    Clive, IA 50325‐6472                                                                      First Class Mail
Adversary Party                Faith Lutheran Church                                    Minsi Trails Council 502                          2012 Sullivan Trl                                       Easton, PA 18040‐8338                                                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    Montana Council 315                               406 5Th Ave Sw                                          Ronan, MT 59864‐2919                                                                      First Class Mail
Adversary Party                Faith Lutheran Church                                    Northern Star Council 250                         1115 Hanson Blvd Nw                                     Coon Rapids, MN 55433                                                                     First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                                          Page 2 of 10
                                                                          Case 20-50527-LSS                                                         Doc 187                                    Filed 07/23/21             Page 5 of 12
                                                                                                                                                                  Exhibit A
                                                                                                                                                                 Service List
                                                                                                                                                           Served as set forth below

       Description                                      Name                                                                                                          Address                                                                  Email               Method of Service
Adversary Party                Faith Lutheran Church                                    Orange County Council 039               2219 W Orange Ave                                      Anaheim, CA 92804‐3445                                          First Class Mail
Adversary Party                Faith Lutheran Church                                    Patriots Path Council 358               381 S Branch Rd                                        Hillsborough, NJ 08844‐3367                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    President Gerald R Ford 781             2740 Fuller Ave Ne                                     Grand Rapids, MI 49505‐3746                                     First Class Mail
Adversary Party                Faith Lutheran Church                                    Samoset Council, Bsa 627                207 S Cherry Ave                                       Marshfield, WI 54449‐3733                                       First Class Mail
Adversary Party                Faith Lutheran Church                                    Samoset Council, Bsa 627                Po Box 6                                               Rosholt, WI 54473‐0006                                          First Class Mail
Adversary Party                Faith Lutheran Church                                    Sequoyah Council 713                    2909 Weaver Pike                                       Bristol, TN 37620‐9013                                          First Class Mail
Adversary Party                Faith Lutheran Church                                    Southwest Florida Council 088           705 Leeland Heights Blvd                               Lehigh Acres, FL 33972                                          First Class Mail
Adversary Party                Faith Lutheran Church                                    Susquehanna Council 533                 2349 Old Turnpike Rd                                   Lewisburg, PA 17837‐6522                                        First Class Mail
Adversary Party                Faith Lutheran Church                                    Three Fires Council 127                 3000 Liberty St                                        Aurora, IL 60502‐9512                                           First Class Mail
Adversary Party                Faith Lutheran Church                                    W D Boyce 138                           2206 Washington Rd                                     Washington, IL 61571‐1931                                       First Class Mail
Adversary Party                Faith Lutheran Church                                    W.L.A.C.C. 051                          7500 De Soto Ave                                       Canoga Park, CA 91303‐1430                                      First Class Mail
Adversary Party                Faith Lutheran Church                                    Winnebago Council, Bsa 173              422 N Prairie St                                       Shell Rock, IA 50670‐7744                                       First Class Mail
Adversary Party                Fanizzi & Barr, P.C.                                     Paul Barr                                                                                                                           pbarr@fanizziandbarr.com   Email
                                                                                                                                                                                                                                                       First Class Mail
Adversary Party                Far East Council 803                                     Far E Council                           Unit 35049 Mcb Camp Foster                             Fpo, AP 96373‐5049                                              First Class Mail
Adversary Party                Far East Council 803                                     Far East Council                        Unit 35049 Mcb Camp Foster                             Fpo, AP 96373‐5049                                              First Class Mail
Adversary Party                Fasy Law, PLLC                                           c/o Daniel Fasy                         1752 N.W. Market Street, Suite 1502                    Seattle, Washington 98107                                       First Class Mail
Adversary Party                Fields And Associates, LLC                               Attn: Larry S Fields                                                                                                                lsf19@msn.com              Email
                                                                                                                                                                                                                                                       First Class Mail
Adversary Party                First Baptist Church Of Danville D/B/A Boy Scout Troop                                                                                                                                                                  First Class Mail
                               354                                                      871 Main St                             Danville, VA 24541‐1807
Adversary Party                First Baptist Church Of Edwardsville                     Greater St Louis Area Council 312       534 Saint Louis St                                     Edwardsville, IL 62025‐1502                                     First Class Mail
Adversary Party                First Baptist Church Of Franklin                         Middle Tennessee Council 560            828 Murfreesboro Rd                                    Franklin, TN 37064‐2905                                         First Class Mail
Adversary Party                First Baptist Church Of San Diego                        San Diego Imperial Council 049          5055 Governor Dr                                       San Diego, CA 92122‐2845                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blackhawk Area 660                      208 E Winnebago St                                     Winnebago, IL 61088‐9682                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blackhawk Area 660                      221 N Main St                                          Belvidere, IL 61008‐2847                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blackhawk Area 660                      Po Box 441                                             Sterling, IL 61081‐0441                                         First Class Mail
Adversary Party                First Presbyterian Church                                Blue Grass Council 204                  125 W Main St                                          Mount Sterling, KY 40353‐1350                                   First Class Mail
Adversary Party                First Presbyterian Church                                Blue Grass Council 204                  508 Cedar Creek Rd                                     Pikeville, KY 41501‐1419                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blue Grass Council 204                  Po Box 1063                                            Harlan, KY 40831‐1063                                           First Class Mail
Adversary Party                First Presbyterian Church                                Blue Mountain Council 604               2001 W Kennewick Ave                                   Kennewick, WA 99336‐3204                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blue Mountain Council 604               201 Sw Dorion Ave                                      Pendleton, OR 97801‐2125                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blue Mountain Council 604, 6th & Wash   La Grande, OR 97850                                                                                                    First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Council 551                  108 Cambridge Ave E                                    Greenwood, SC 29646‐2222                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Council 551                  209 W Washington St                                    Greenville, SC 29601                                            First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Council 551                  302 W Whitner St                                       Anderson, SC 29624‐1415                                         First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Council 551                  402 W Main St                                          Laurens, SC 29360                                               First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Council 551                  510 E Curtis St                                        Simpsonville, SC 29681‐2666                                     First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Mtns Council 599             1215 V E S Rd                                          Lynchburg, VA 24503‐2046                                        First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Mtns Council 599             2101 Jefferson St Sw                                   Roanoke, VA 24014‐2401                                          First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Mtns Council 599             408 Jefferson Ave N                                    Pulaski, VA 24301‐4616                                          First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Mtns Council 599             800 N Main St                                          South Boston, VA 24592‐3341                                     First Class Mail
Adversary Party                First Presbyterian Church                                Blue Ridge Mtns Council 599             Po Box 2                                               Galax, VA 24333‐0002                                            First Class Mail
Adversary Party                First Presbyterian Church                                Buckskin 617                            1015 5Th Ave                                           Huntington, WV 25701‐2202                                       First Class Mail
Adversary Party                First Presbyterian Church                                Buckskin 617                            1341 Juliana St                                        Parkersburg, WV 26101‐3901                                      First Class Mail
Adversary Party                First Presbyterian Church                                Buffalo Trace 156                       Po Box 824                                             Olney, IL 62450‐0824                                            First Class Mail
Adversary Party                First Presbyterian Church                                Caddo Area Council 584                  516 Pecan St                                           Texarkana, AR 71854‐5336                                        First Class Mail
Adversary Party                First Presbyterian Church                                California Inland Empire Council 045    33122 Grape St                                         Wildomar, CA 92595‐8377                                         First Class Mail
Adversary Party                First Presbyterian Church                                California Inland Empire Council 045    869 N Euclid Ave                                       Upland, CA 91786‐3973                                           First Class Mail
Adversary Party                First Presbyterian Church                                Cape Fear Council 425                   125 S 3Rd St                                           Wilmington, NC 28401‐4554                                       First Class Mail
Adversary Party                First Presbyterian Church                                Cape Fear Council 425                   511 N Thompson St                                      Whiteville, NC 28472‐3423                                       First Class Mail
Adversary Party                First Presbyterian Church                                Cape Fear Council 425                   Po Box 1061                                            Lumberton, NC 28359‐1061                                        First Class Mail
Adversary Party                First Presbyterian Church                                Central Florida Council 083             106 E Church St                                        Orlando, FL 32801‐3341                                          First Class Mail
Adversary Party                First Presbyterian Church                                Central Florida Council 083             15 Church St                                           Kissimmee, FL 34741‐5126                                        First Class Mail
Adversary Party                First Presbyterian Church                                Central Florida Council 083             500 S Highland Ave                                     Apopka, FL 32703‐5342                                           First Class Mail
Adversary Party                First Presbyterian Church                                Central Florida Council 083             509 Magnolia St                                        New Smyrna Beach, FL 32168‐7340                                 First Class Mail
Adversary Party                First Presbyterian Church                                Central Florida Council 083             724 N Woodland Blvd                                    Deland, FL 32720‐2707                                           First Class Mail
Adversary Party                First Presbyterian Church                                Central N Carolina Council 416          200 Vance Ave                                          Kannapolis, NC 28081                                            First Class Mail
Adversary Party                First Presbyterian Church                                Central N Carolina Council 416          208 S Green St                                         Wadesboro, NC 28170‐2646                                        First Class Mail
Adversary Party                First Presbyterian Church                                Central N Carolina Council 416          302 E Windsor St                                       Monroe, NC 28112‐4842                                           First Class Mail
Adversary Party                First Presbyterian Church                                Central N Carolina Council 416          70 Union St N                                          Concord, NC 28025‐4767                                          First Class Mail
Adversary Party                First Presbyterian Church                                Central N Carolina Council 416          904 Fayetteville Rd                                    Rockingham, NC 28379‐3706                                       First Class Mail
Adversary Party                First Presbyterian Church                                Chattahoochee Council 091               1100 1St Ave                                           Columbus, GA 31901‐2404                                         First Class Mail
Adversary Party                First Presbyterian Church                                Chattahoochee Council 091               120 Broad St                                           Lagrange, GA 30240‐2704                                         First Class Mail
Adversary Party                First Presbyterian Church                                Cherokee Area Council 469 469           505 S Dewey Ave                                        Bartlesville, OK 74003‐3513                                     First Class Mail
Adversary Party                First Presbyterian Church                                Cherokee Area Council 556               1 Harker Rd                                            Fort Oglethorpe, GA 30742‐3777                                  First Class Mail
Adversary Party                First Presbyterian Church                                Cherokee Area Council 556               433 N Ocoee St                                         Cleveland, TN 37311‐5087                                        First Class Mail
Adversary Party                First Presbyterian Church                                Great Swest Council 412                 865 N Dustin Ave                                       Farmington, NM 87401‐6103                                       First Class Mail
Adversary Party                First Presbyterian Church                                C/O Tom Hoskins                         2745 Whistler Ln Se                                    Owens Cross Roads, AL 35763‐9386                                First Class Mail
Adversary Party                First Presbyterian Church                                Greater New York Councils, Bsa 640      8960 164Th St                                          Jamaica, NY 11432‐5142                                          First Class Mail
Adversary Party                First Presbyterian Church                                Greater Tampa Bay Area 089              355 S Florida Ave                                      Bartow, FL 33830‐4706                                           First Class Mail
Adversary Party                First Presbyterian Church                                Greater Tampa Bay Area 089              37412 Church Ave                                       Dade City, FL 33525‐4032                                        First Class Mail
Adversary Party                First Presbyterian Church                                Greater Tampa Bay Area 089              5510 19Th St                                           Zephyrhills, FL 33542‐4599                                      First Class Mail
Adversary Party                First Presbyterian Church                                Greater Wyoming Council 638             511 Carey Ave                                          Gillette, WY 82716‐4332                                         First Class Mail
Adversary Party                First Presbyterian Church                                Green Mountain 592                      39 Summer St                                           Barre, VT 05641‐3746                                            First Class Mail
Adversary Party                First Presbyterian Church                                Gulf Stream Council 085                 2240 Se Walton Rd                                      Port Saint Lucie, FL 34952‐7834                                 First Class Mail
Adversary Party                First Presbyterian Church                                Gulf Stream Council 085                 2240 Se Walton Rd                                      Port St Lucie, FL 34952‐7834                                    First Class Mail
Adversary Party                First Presbyterian Church                                Gulf Stream Council 085                 600 W Camino Real                                      Boca Raton, FL 33486‐5523                                       First Class Mail
Adversary Party                First Presbyterian Church                                Gulf Stream Council 085                 717 Prosperity Farms Rd                                North Palm Beach, FL 33408‐4198                                 First Class Mail
Adversary Party                First Presbyterian Church                                Hawkeye Area Council 172                Po Box 24                                              Williamsburg, IA 52361‐0024                                     First Class Mail
Adversary Party                First Presbyterian Church                                Heart Of America Council 307            100 N Pleasant St                                      Independence, MO 64050‐2654                                     First Class Mail
Adversary Party                First Presbyterian Church                                Heart Of America Council 307            138 E Shawnee St                                       Gardner, KS 66030‐1318                                          First Class Mail
Adversary Party                First Presbyterian Church                                Heart Of America Council 307            2415 Clinton Pkwy                                      Lawrence, KS 66047‐3723                                         First Class Mail
Adversary Party                First Presbyterian Church                                Heart Of America Council 307            344 Main St                                            Osawatomie, KS 66064‐1329                                       First Class Mail
Adversary Party                First Presbyterian Church                                Hudson Valley Council 374               2568 South Ave                                         Wappingers Falls, NY 12590‐3193                                 First Class Mail
Adversary Party                First Presbyterian Church                                Hudson Valley Council 374               30 Goshen Ave                                          Washingtonville, NY 10992‐1115                                  First Class Mail
Adversary Party                First Presbyterian Church                                Hudson Valley Council 374               Po Box 128                                             Milford, PA 18337‐0128                                          First Class Mail
Adversary Party                First Presbyterian Church                                Illowa Council 133                      1702 Iowa St                                           Davenport, IA 52803‐4315                                        First Class Mail
Adversary Party                First Presbyterian Church                                Illowa Council 133                      200 S 12Th St                                          Le Claire, IA 52753‐9553                                        First Class Mail
Adversary Party                First Presbyterian Church                                Illowa Council 133                      401 Iowa Ave                                           Muscatine, IA 52761‐3819                                        First Class Mail
Adversary Party                First Presbyterian Church                                Inland Nwest Council 611                405 S Van Buren St                                     Moscow, ID 83843‐2940                                           First Class Mail
Adversary Party                First Presbyterian Church                                Iroquois Trail Council 376              300 E Main St                                          Batavia, NY 14020‐2314                                          First Class Mail
Adversary Party                First Presbyterian Church                                Istrouma Area Council 211               111 N Pine St                                          Hammond, LA 70401‐3244                                          First Class Mail
Adversary Party                First Presbyterian Church                                Lake Erie Council 440                   225 Williams St                                        Huron, OH 44839‐1637                                            First Class Mail
Adversary Party                First Presbyterian Church                                Lasalle Council 165                     3401 Valparaiso St                                     Valparaiso, IN 46383‐2453                                       First Class Mail
Adversary Party                First Presbyterian Church                                Lasalle Council 165                     Po Box 433                                             Plymouth, IN 46563‐0433                                         First Class Mail
Adversary Party                First Presbyterian Church                                Last Frontier Council 480               1001 Nw 25Th St                                        Oklahoma City, OK 73106‐5678                                    First Class Mail
Adversary Party                First Presbyterian Church                                Last Frontier Council 480               1001 S Rankin St                                       Edmond, OK 73034‐4766                                           First Class Mail
Adversary Party                First Presbyterian Church                                Last Frontier Council 480               555 S University Blvd                                  Norman, OK 73069‐5747                                           First Class Mail
Adversary Party                First Presbyterian Church                                Laurel Highlands Council 527            252 College Ave                                        Beaver, PA 15009‐2706                                           First Class Mail
Adversary Party                First Presbyterian Church                                Laurel Highlands Council 527            601 Walnut St                                          Hollidaysburg, PA 16648‐2111                                    First Class Mail
Adversary Party                First Presbyterian Church                                Leatherstocking 400                     304 Broad St                                           Oneida, NY 13421‐2104                                           First Class Mail
Adversary Party                First Presbyterian Church                                Leatherstocking 400                     90 Morgan St                                           Ilion, NY 13357‐2260                                            First Class Mail
Adversary Party                First Presbyterian Church                                Leatherstocking 400                     Marion Ave                                             Gilbertsville, NY 13776                                         First Class Mail
Adversary Party                First Presbyterian Church                                Lincoln Heritage Council 205            1016 Pear Orchard Rd                                   Elizabethtown, KY 42701‐9476                                    First Class Mail
Adversary Party                First Presbyterian Church                                Lincoln Heritage Council 205            1328 Griffith Ave                                      Owensboro, KY 42301‐2817                                        First Class Mail
Adversary Party                First Presbyterian Church                                Lincoln Heritage Council 205            158 S Main St                                          Greenville, KY 42345‐1592                                       First Class Mail
Adversary Party                First Presbyterian Church                                Lincoln Heritage Council 205            629 Main St                                            Shelbyville, KY 40065‐1108                                      First Class Mail
Adversary Party                First Presbyterian Church                                Longhorn Council 662                    1002 Fox Ave                                           Lewisville, TX 75067‐5128                                       First Class Mail
Adversary Party                First Presbyterian Church                                Longhorn Council 662                    704 M L King Jr Dr                                     Copperas Cove, TX 76522‐2535                                    First Class Mail
Adversary Party                First Presbyterian Church                                Longhouse Council 373                   112 South St                                           Auburn, NY 13021‐4838                                           First Class Mail
Adversary Party                First Presbyterian Church                                Longhouse Council 373                   603 Tulip St                                           Liverpool, NY 13088‐5044                                        First Class Mail
Adversary Party                First Presbyterian Church                                Longhouse Council 373                   64 Oswego St                                           Baldwinsville, NY 13027‐2426                                    First Class Mail
Adversary Party                First Presbyterian Church                                Louisiana Purchase Council 213          310 S Washington St                                    Bastrop, LA 71220‐4526                                          First Class Mail
Adversary Party                First Presbyterian Church                                Mid Iowa Council 177                    228 W 4Th St                                           Ottumwa, IA 52501‐2512                                          First Class Mail
Adversary Party                First Presbyterian Church                                Mid‐America Council 326                 1111 5Th Ave N                                         Fort Dodge, IA 50501‐3243                                       First Class Mail
Adversary Party                First Presbyterian Church                                Mid‐America Council 326                 216 S 34Th St                                          Omaha, NE 68131‐3404                                            First Class Mail
Adversary Party                First Presbyterian Church                                Mid‐America Council 326                 216 W 3Rd St                                           Wayne, NE 68787‐1803                                            First Class Mail
Adversary Party                First Presbyterian Church                                Mid‐America Council 326                 601 Omaha Ave                                          Essex, IA 51638‐8051                                            First Class Mail
Adversary Party                First Presbyterian Church                                Middle Tennessee Council 560            213 Main St                                            Clarksville, TN 37040‐3237                                      First Class Mail
Adversary Party                First Presbyterian Church                                Piedmont Council 420                    237 2Nd St Nw                                          Hickory, NC 28601‐4932                                          First Class Mail
Adversary Party                First Presbyterian Church                                Piedmont Council 420                    249 W Mclelland Ave                                    Mooresville, NC 28115‐3132                                      First Class Mail
Adversary Party                First Presbyterian Church                                Piedmont Council 420                    701 N Main Ave                                         Newton, NC 28658‐3145                                           First Class Mail
Adversary Party                First Presbyterian Church                                Piedmont Council 420                    Po Box 1                                               Belmont, NC 28012‐0001                                          First Class Mail
Adversary Party                First Presbyterian Church                                Pony Express Council 311                302 N 5Th St                                           Atchison, KS 66002‐2425                                         First Class Mail
Adversary Party                First Presbyterian Church                                Potawatomi Area Council 651             810 N East Ave                                         Waukesha, WI 53186‐4808                                         First Class Mail
Adversary Party                First Presbyterian Church                                President Gerald R Ford 781             508 Franklin Ave                                       Grand Haven, MI 49417‐1496                                      First Class Mail
Adversary Party                First Presbyterian Church                                President Gerald R Ford 781             659 State St                                           Holland, MI 49423‐5158                                          First Class Mail
Adversary Party                First Presbyterian Church                                Quapaw Area Council 018                 213 Whittington Ave                                    Hot Springs, AR 71901‐3409                                      First Class Mail
Adversary Party                First Presbyterian Church                                Quivira Council, Bsa 198                1400 N Main St                                         Mcpherson, KS 67460‐1902                                        First Class Mail
Adversary Party                First Presbyterian Church                                Quivira Council, Bsa 198                201 E Sherman St                                       Hutchinson, KS 67501‐7161                                       First Class Mail
Adversary Party                First Presbyterian Church                                Rainbow Council 702                     180 N Weber Rd                                         Bolingbrook, IL 60440‐1564                                      First Class Mail
Adversary Party                First Presbyterian Church                                Rainbow Council 702                     200 E Jackson St                                       Morris, IL 60450‐1804                                           First Class Mail
Adversary Party                First Presbyterian Church                                Rio Grande Council 775                  709 S Iowa Ave                                         Weslaco, TX 78596‐7035                                          First Class Mail
Adversary Party                First Presbyterian Church                                Rocky Mountain Council 063              220 W 10Th St                                          Pueblo, CO 81003‐2906                                           First Class Mail
Adversary Party                First Presbyterian Church                                Sagamore Council 162                    104 N Illinois St                                      Monticello, IN 47960‐2058                                       First Class Mail
Adversary Party                First Presbyterian Church                                San Diego Imperial Council 049          2001 S El Camino Real                                  Oceanside, CA 92054‐6230                                        First Class Mail
Adversary Party                First Presbyterian Church                                San Diego Imperial Council 049          320 Date St                                            San Diego, CA 92101‐2610                                        First Class Mail
Adversary Party                First Presbyterian Church                                Santa Fe Trail Council 194              202 N Wern St                                          Lakin, KS 67860                                                 First Class Mail
Adversary Party                First Presbyterian Church                                Santa Fe Trail Council 194              803 Central Ave                                        Dodge City, KS 67801‐4904                                       First Class Mail
Adversary Party                First Presbyterian Church                                Seneca Waterways 397                    21 Church St                                           Pittsford, NY 14534‐2005                                        First Class Mail
Adversary Party                First Presbyterian Church                                Seneca Waterways 397                    25 Cayuga St                                           Seneca Falls, NY 13148                                          First Class Mail
Adversary Party                First Presbyterian Church                                Seneca Waterways 397                    25 Church St                                           Pittsford, NY 14534‐2005                                        First Class Mail
Adversary Party                First Presbyterian Church                                Seneca Waterways 397                    42 E Main St                                           Waterloo, NY 13165‐1431                                         First Class Mail
Adversary Party                First Presbyterian Church                                Sequoyah Council 713                    700 Florida Ave                                        Bristol, TN 37620                                               First Class Mail
Adversary Party                First Presbyterian Church                                Shenandoah Area Council 598             116 Loudoun St Mall                                    Winchester, VA 22601                                            First Class Mail
Adversary Party                First Presbyterian Church                                Shenandoah Area Council 598             116 S Loudoun St                                       Winchester, VA 22601‐4722                                       First Class Mail
Adversary Party                First Presbyterian Church                                Simon Kenton Council 441                210 W 5Th St                                           Marysville, OH 43040‐1112                                       First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                               Page 3 of 10
                                                                  Case 20-50527-LSS                                              Doc 187                             Filed 07/23/21                  Page 6 of 12
                                                                                                                                           Exhibit A
                                                                                                                                           Service List
                                                                                                                                     Served as set forth below

       Description                                         Name                                                                             Address                                                         Email               Method of Service
Adversary Party                First Presbyterian Church             Simon Kenton Council 441                214 N Hinde St                                  Washington Court House, OH 43160‐1310                  First Class Mail
Adversary Party                First Presbyterian Church             Simon Kenton Council 441                222 N Broad St                                  Lancaster, OH 43130‐3001                               First Class Mail
Adversary Party                First Presbyterian Church             Simon Kenton Council 441                405 S Main St                                   Pataskala, OH 43062‐8399                               First Class Mail
Adversary Party                First Presbyterian Church             Simon Kenton Council 441                73 W Winter St                                  Delaware, OH 43015‐1934                                First Class Mail
Adversary Party                First Presbyterian Church             South Texas Council 577                 301 Highway 35 N                                Rockport, TX 78382‐2734                                First Class Mail
Adversary Party                First Presbyterian Church             South Texas Council 577                 430 S Carancahua St                             Corpus Christi, TX 78401‐3436                          First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 111 Capital Ave Ne                              Battle Creek, MI 49017‐3928                            First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 120 Pine St                                     Paw Paw, MI 49079‐1351                                 First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 300 E Chicago St                                Jonesville, MI 49250‐1187                              First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 321 W South St                                  Kalamazoo, MI 49007‐4708                               First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 743 W Michigan Ave                              Jackson, MI 49201‐1908                                 First Class Mail
Adversary Party                First Presbyterian Church             Southern Shores Fsc 783                 8047 Church St                                  Richland, MI 49083‐9629                                First Class Mail
Adversary Party                First Presbyterian Church             Southwest Florida Council 088           1402 Manatee Ave W                              Bradenton, FL 34205‐6774                               First Class Mail
Adversary Party                First Presbyterian Church             Suffolk County Council Inc 404          175 E Main St                                   Smithtown, NY 11787‐2808                               First Class Mail
Adversary Party                First Presbyterian Church             Suffolk County Council Inc 404          Po Box 397                                      Port Jefferson, NY 11777‐0397                          First Class Mail
Adversary Party                First Presbyterian Church             Susquehanna Council 533                 Po Box 751                                      Sunbury, PA 17801‐0751                                 First Class Mail
Adversary Party                First Presbyterian Church             Suwannee River Area Council 664         306 N Madison St                                Quincy, FL 32351‐1823                                  First Class Mail
Adversary Party                First Presbyterian Church             Tecumseh 439                            1130 Highview Dr                                Fairborn, OH 45324‐5622                                First Class Mail
Adversary Party                First Presbyterian Church             Tecumseh 439                            116 W Court St                                  Urbana, OH 43078‐1616                                  First Class Mail
Adversary Party                First Presbyterian Church             The Spirit Of Adventure 227             346 Broadway                                    Haverhill, MA 01832‐2922                               First Class Mail
Adversary Party                First Presbyterian Church             Theodore Roosevelt Council 386          182 1St St                                      Mineola, NY 11501‐4024                                 First Class Mail
Adversary Party                First Presbyterian Church             Theodore Roosevelt Council 386          474 Wantagh Ave                                 Levittown, NY 11756‐5321                               First Class Mail
Adversary Party                First Presbyterian Church             Three Fires Council 127                 715 N Carlton Ave                               Wheaton, IL 60187‐4020                                 First Class Mail
Adversary Party                First Presbyterian Church             Tidewater Council 596                   820 Colonial Ave                                Norfolk, VA 23507‐1810                                 First Class Mail
Adversary Party                First Presbyterian Church             Tukabatchee Area Council 005            100 W Bridge St                                 Wetumpka, AL 36092‐2603                                First Class Mail
Adversary Party                First Presbyterian Church             Tuscarora Council 424                   1101 E Ash St                                   Goldsboro, NC 27530‐5101                               First Class Mail
Adversary Party                First Presbyterian Church             Tuscarora Council 424                   South 3rd St                                    Smithfield, NC 27577                                   First Class Mail
Adversary Party                First Presbyterian Church             Twin Rivers Council 364                 3212 Church St                                  Valatie, NY 12184‐2303                                 First Class Mail
Adversary Party                First Presbyterian Church             Abraham Lincoln Council 144             116 E Franklin St                               Taylorville, IL 62568‐2215                             First Class Mail
Adversary Party                First Presbyterian Church             Alabama‐Florida Council 003             201 N Randolph Ave                              Eufaula, AL 36027‐1632                                 First Class Mail
Adversary Party                First Presbyterian Church             Alabama‐Florida Council 003             3012 W Main St                                  Dothan, AL 36305‐1103                                  First Class Mail
Adversary Party                First Presbyterian Church             Allegheny Highlands Council 382         54 E Corydon St                                 Bradford, PA 16701‐2050                                First Class Mail
Adversary Party                First Presbyterian Church             Andrew Jackson Council 303              1501 Cherry St                                  Vicksburg, MS 39180‐3543                               First Class Mail
Adversary Party                First Presbyterian Church             Andrew Jackson Council 303              400 State St                                    Natchez, MS 39120‐3475                                 First Class Mail
Adversary Party                First Presbyterian Church             Anthony Wayne Area 157                  50 E Tipton St                                  Huntington, IN 46750‐2148                              First Class Mail
Adversary Party                First Presbyterian Church             Arbuckle Area Council 468               223 W Broadway St                               Ardmore, OK 73401‐6228                                 First Class Mail
Adversary Party                First Presbyterian Church             Arbuckle Area Council 468               Po Box 486                                      Ardmore, OK 73402‐0486                                 First Class Mail
Adversary Party                First Presbyterian Church             Atlanta Area Council 092                189 Church St Ne                                Marietta, GA 30060‐1629                                First Class Mail
Adversary Party                First Presbyterian Church             Baden‐Powell Council 368                367 Church St                                   Montrose, PA 18801‐1274                                First Class Mail
Adversary Party                First Presbyterian Church             Baden‐Powell Council 368                East Main St                                    Marathon, NY 13803                                     First Class Mail
Adversary Party                First Presbyterian Church             Baltimore Area Council 220              224 N Main St                                   Bel Air, MD 21014‐3500                                 First Class Mail
Adversary Party                First Presbyterian Church             Baltimore Area Council 220              9325 Presbyterian Cir                           Columbia, MD 21045‐1829                                First Class Mail
Adversary Party                First Presbyterian Church             Bay Area Council 574                    130 S Arcola St                                 Angleton, TX 77515‐4901                                First Class Mail
Adversary Party                First Presbyterian Church             Bay Area Council 574                    302 S Johnson St                                Alvin, TX 77511‐2155                                   First Class Mail
Adversary Party                First Presbyterian Church             Bay‐Lakes Council 635                   1225 4Th St                                     Fond Du Lac, WI 54935‐6727                             First Class Mail
Adversary Party                First Presbyterian Church             Bay‐Lakes Council 635                   200 Church St                                   Neenah, WI 54956‐2540                                  First Class Mail
Adversary Party                First Presbyterian Church             Black Swamp Area Council 449            110 W Crawford St                               Van Wert, OH 45891‐1902                                First Class Mail
Adversary Party                First Presbyterian Church             Black Swamp Area Council 449            114 W Washington St                             Montpelier, OH 43543‐1356                              First Class Mail
Adversary Party                First Presbyterian Church             Black Swamp Area Council 449            2330 S Main St                                  Findlay, OH 45840‐1146                                 First Class Mail
Adversary Party                First Presbyterian Church             Black Swamp Area Council 449            303 W Washington St                             Napoleon, OH 43545‐1743                                First Class Mail
Adversary Party                First Presbyterian Church             Black Swamp Area Council 449            96 S Monroe St                                  Tiffin, OH 44883‐2837                                  First Class Mail
Adversary Party                First Presbyterian Church             Black Warrior Council 006               900 Greensboro Ave                              Tuscaloosa, AL 35401‐2310                              First Class Mail
Adversary Party                First Presbyterian Church             Blackhawk Area 660                      903 S 8Th St                                    Oregon, IL 61061‐2122                                  First Class Mail
Adversary Party                First Presbyterian Church             Chickasaw Council 558                   1 John Calvin Cir                               Greenville, MS 38701‐6306                              First Class Mail
Adversary Party                First Presbyterian Church             Chickasaw Council 558                   1100 W Highway 8                                Cleveland, MS 38732‐2261                               First Class Mail
Adversary Party                First Presbyterian Church             Chickasaw Council 558                   300 Main St                                     Greenwood, MS 38930‐4418                               First Class Mail
Adversary Party                First Presbyterian Church             Chief Cornplanter Council, Bsa 538      300 Market St                                   Warren, PA 16365‐2360                                  First Class Mail
Adversary Party                First Presbyterian Church             Chippewa Valley Council 637             2112 Rudolph Rd                                 Eau Claire, WI 54701‐4750                              First Class Mail
Adversary Party                First Presbyterian Church             Cimarron Council 474                    524 S Duncan St                                 Stillwater, OK 74074‐4045                              First Class Mail
Adversary Party                First Presbyterian Church             Circle Ten Council 571                  1028 S Belt Line Rd                             Mesquite, TX 75149‐5066                                First Class Mail
Adversary Party                First Presbyterian Church             Circle Ten Council 571                  1835 Young St                                   Dallas, TX 75201‐5611                                  First Class Mail
Adversary Party                First Presbyterian Church             Circle Ten Council 571                  818 N Main St                                   Bonham, TX 75418‐3724                                  First Class Mail
Adversary Party                First Presbyterian Church             Circle Ten Council 571                  Po Box 646                                      Paris, TX 75461‐0646                                   First Class Mail
Adversary Party                First Presbyterian Church             Colonial Virginia Council 595           514 S Armistead Ave                             Hampton, VA 23669‐4109                                 First Class Mail
Adversary Party                First Presbyterian Church             Conquistador Council Bsa 413            920 N Turner St                                 Hobbs, NM 88240‐5156                                   First Class Mail
Adversary Party                First Presbyterian Church             Cornhusker Council 324                  321 N 5Th St                                    Beatrice, NE 68310‐2952                                First Class Mail
Adversary Party                First Presbyterian Church             Coronado Area Council 192               223 N 4Th Ave                                   Hill City, KS 67642‐1818                               First Class Mail
Adversary Party                First Presbyterian Church             Coronado Area Council 192               2900 Hall St                                    Hays, KS 67601‐1875                                    First Class Mail
Adversary Party                First Presbyterian Church             Coronado Area Council 192               308 S 8Th St                                    Salina, KS 67401‐3916                                  First Class Mail
Adversary Party                First Presbyterian Church             Coronado Area Council 192               801 Leavenworth St                              Manhattan, KS 66502‐5942                               First Class Mail
Adversary Party                First Presbyterian Church             Coronado Area Council 192               Po Box 148                                      Junction City, KS 66441‐0154                           First Class Mail
Adversary Party                First Presbyterian Church             Cradle Of Liberty Council 525           750 N Evans St                                  Pottstown, PA 19464‐4616                               First Class Mail
Adversary Party                First Presbyterian Church             Crater Lake Council 491                 230 Ne 9Th St                                   Bend, OR 97701‐5137                                    First Class Mail
Adversary Party                First Presbyterian Church             Dan Beard Council, Bsa 438              115 S Vine St                                   Harrison, OH 45030‐1313                                First Class Mail
Adversary Party                First Presbyterian Church             Dan Beard Council, Bsa 438              227 North St                                    Batavia, OH 45103                                      First Class Mail
Adversary Party                First Presbyterian Church             Dan Beard Council, Bsa 438              2910 Central Ave                                Middletown, OH 45044‐4900                              First Class Mail
Adversary Party                First Presbyterian Church             Del Mar Va 081                          292 W Main St                                   Newark, DE 19711‐3235                                  First Class Mail
Adversary Party                First Presbyterian Church             Denver Area Council 061                 3940 27 1/2 Rd                                  Grand Junction, CO 81506‐4185                          First Class Mail
Adversary Party                First Presbyterian Church             East Carolina Council 426               1400 S Elm St                                   Greenville, NC 27858‐3746                              First Class Mail
Adversary Party                First Presbyterian Church             East Carolina Council 426               153 N Church St                                 Rocky Mount, NC 27804‐5402                             First Class Mail
Adversary Party                First Presbyterian Church             East Carolina Council 426               400 N Bayshore Blvd                             Jacksonville, NC 28540‐5448                            First Class Mail
Adversary Party                First Presbyterian Church             East Carolina Council 426               414 Sunset Rd Nw                                Wilson, NC 27893‐2956                                  First Class Mail
Adversary Party                First Presbyterian Church             Five Rivers Council, Inc 375            10 S Main St                                    Canisteo, NY 14823‐1163                                First Class Mail
Adversary Party                First Presbyterian Church             Five Rivers Council, Inc 375            Po Box 305                                      Cohocton, NY 14826‐0305                                First Class Mail
Adversary Party                First Presbyterian Church             Flint River Council 095                 403 Birdsong St                                 Thomaston, GA 30286‐4027                               First Class Mail
Adversary Party                First Presbyterian Church             French Creek Council 532                215 E Bissell Ave                               Oil City, PA 16301‐2001                                First Class Mail
Adversary Party                First Presbyterian Church             French Creek Council 532                216 N Franklin St                               Titusville, PA 16354‐1702                              First Class Mail
Adversary Party                First Presbyterian Church             French Creek Council 532                890 Liberty St                                  Meadville, PA 16335‐2608                               First Class Mail
Adversary Party                First Presbyterian Church             Garden State Council 690                119 W Commerce St                               Bridgeton, NJ 08302‐1803                               First Class Mail
Adversary Party                First Presbyterian Church             Garden State Council 690                125 Garden St                                   Mount Holly, NJ 08060‐1841                             First Class Mail
Adversary Party                First Presbyterian Church             Georgia‐Carolina 093                    224 Barnwell Ave Nw                             Aiken, SC 29801‐3904                                   First Class Mail
Adversary Party                First Presbyterian Church             Glaciers Edge Council 620               148 N Park St                                   Reedsburg, WI 53959‐1668                               First Class Mail
Adversary Party                First Presbyterian Church             Golden Empire Council 047               2315 Plr St                                     Redding, CA 96001                                      First Class Mail
Adversary Party                First Presbyterian Church             Grand Canyon Council 010                161 N Mesa Dr                                   Mesa, AZ 85201‐6756                                    First Class Mail
Adversary Party                First Presbyterian Church             Great Rivers Council 653                120 N 6Th St                                    Hannibal, MO 63401‐3411                                First Class Mail
Adversary Party                First Presbyterian Church             Great Rivers Council 653                214 N Jefferson St                              Vandalia, MO 63382‐1411                                First Class Mail
Adversary Party                First Presbyterian Church             Great Rivers Council 653                324 Madison St                                  Jefferson City, MO 65101‐3109                          First Class Mail
Adversary Party                First Presbyterian Church             Great Rivers Council 653                718 Court St                                    Fulton, MO 65251‐1968                                  First Class Mail
Adversary Party                First Presbyterian Church             Great Salt Lake Council 590             12 C St                                         Salt Lake City, UT 84103‐2329                          First Class Mail
Adversary Party                First Presbyterian Church             Great Smoky Mountain Council 557        600 W Main St                                   Morristown, TN 37814‐4509                              First Class Mail
Adversary Party                First Presbyterian Church             Great Smoky Mountain Council 557        601 Church St                                   Sweetwater, TN 37874‐2906                              First Class Mail
Adversary Party                First Presbyterian Church             Great Swest Council 412                 1159 E 3Rd Ave                                  Durango, CO 81301‐5288                                 First Class Mail
Adversary Party                First Presbyterian Church             Mississippi Valley Council 141 141      301 W Washington St                             Rushville, IL 62681‐1353                               First Class Mail
Adversary Party                First Presbyterian Church             Mississippi Valley Council 141 141      902 S Walnut St                                 Mount Pleasant, IA 52641‐2433                          First Class Mail
Adversary Party                First Presbyterian Church             Montana Council 315, 11th Ave & Ewing   Helena, MT 59601                                                                                       First Class Mail
Adversary Party                First Presbyterian Church             Montana Council 315                     209 2Nd St S                                    Stanford, MT 59479‐9456                                First Class Mail
Adversary Party                First Presbyterian Church             Montana Council 315                     215 5Th Ave S                                   Lewistown, MT 59457‐2913                               First Class Mail
Adversary Party                First Presbyterian Church             Moraine Trails Council 500              125 N Jefferson St                              New Castle, PA 16101‐3904                              First Class Mail
Adversary Party                First Presbyterian Church             Mount Baker Council, Bsa 606            2936 Rockefeller Ave                            Everett, WA 98201‐4020                                 First Class Mail
Adversary Party                First Presbyterian Church             Muskingum Valley Council, Bsa 467       106 N Gay St                                    Mount Vernon, OH 43050‐2504                            First Class Mail
Adversary Party                First Presbyterian Church             North Florida Council 087               511 Se 3Rd St                                   Ocala, FL 34471‐2211                                   First Class Mail
Adversary Party                First Presbyterian Church             North Florida Council 087               Po Box 469                                      Lake City, FL 32056‐0469                               First Class Mail
Adversary Party                First Presbyterian Church             Northeast Georgia Council 101           800 S Enota Dr Ne                               Gainesville, GA 30501‐2431                             First Class Mail
Adversary Party                First Presbyterian Church             Northeast Illinois 129                  219 W Maple Ave                                 Libertyville, IL 60048‐2137                            First Class Mail
Adversary Party                First Presbyterian Church             Northern Lights Council 429             3rd & Thayer                                    Bismarck, ND 58501                                     First Class Mail
Adversary Party                First Presbyterian Church             Northern New Jersey Council, Bsa 333    722 E Ridgewood Ave                             Ridgewood, NJ 07450‐3907                               First Class Mail
Adversary Party                First Presbyterian Church             Northern Star Council 250               4821 Bloom Ave                                  White Bear Lake, MN 55110‐2703                         First Class Mail
Adversary Party                First Presbyterian Church             Northwest Georgia Council 100           E 3rd Ave                                       Rome, GA 30161                                         First Class Mail
Adversary Party                First Presbyterian Church             Occoneechee 421                         101 Spring Ave                                  Spring Lake, NC 28390‐3342                             First Class Mail
Adversary Party                First Presbyterian Church             Occoneechee 421                         222 Young St                                    Henderson, NC 27536‐4251                               First Class Mail
Adversary Party                First Presbyterian Church             Occoneechee 421                         901 N Park Ave                                  Dunn, NC 28334‐3241                                    First Class Mail
Adversary Party                First Presbyterian Church             Ohio River Valley Council 619           110 S Marietta St                               Saint Clairsville, OH 43950‐1159                       First Class Mail
Adversary Party                First Presbyterian Church             Ohio River Valley Council 619           200 S Court St                                  New Cumberland, WV 26047                               First Class Mail
Adversary Party                First Presbyterian Church             Ohio River Valley Council 619           59 E Benjamin Dr                                New Martinsville, WV 26155‐2705                        First Class Mail
Adversary Party                First Presbyterian Church             Ohio River Valley Council 619           Union St                                        Mt Pleasant, OH 43939                                  First Class Mail
Adversary Party                First Presbyterian Church             Old N State Council 070                 420 W Walker Ave                                Asheboro, NC 27203‐6722                                First Class Mail
Adversary Party                First Presbyterian Church             Old N State Council 070                 508 W Davis St                                  Burlington, NC 27215‐3761                              First Class Mail
Adversary Party                First Presbyterian Church             Old N State Council 070                 617 N Elm St                                    Greensboro, NC 27401‐2019                              First Class Mail
Adversary Party                First Presbyterian Church             Old N State Council 070                 918 N Main St                                   High Point, NC 27262‐3924                              First Class Mail
Adversary Party                First Presbyterian Church             Old N State Council 070                 Po Box 586                                      Lexington, NC 27293‐0586                               First Class Mail
Adversary Party                First Presbyterian Church             Orange County Council 039               11832 Euclid St                                 Garden Grove, CA 92840‐2227                            First Class Mail
Adversary Party                First Presbyterian Church             Orange County Council 039               838 N Euclid St                                 Fullerton, CA 92832‐1010                               First Class Mail
Adversary Party                First Presbyterian Church             Ore‐Ida Council 106 ‐ Bsa 106           950 W State St                                  Boise, ID 83702‐5440                                   First Class Mail
Adversary Party                First Presbyterian Church             Overland Trails 322                     1901 W Leota St                                 North Platte, NE 69101‐6441                            First Class Mail
Adversary Party                First Presbyterian Church             Overland Trails 322                     2103 W Anna St                                  Grand Island, NE 68803‐5824                            First Class Mail
Adversary Party                First Presbyterian Church             Overland Trails 322                     621 N Lincoln Ave                               Hastings, NE 68901‐5118                                First Class Mail
Adversary Party                First Presbyterian Church             Ozark Trails Council 306                420 W Main St                                   Branson, MO 65616‐2726                                 First Class Mail
Adversary Party                First Presbyterian Church             Ozark Trails Council 306                509 Pearl                                       Joplin, MO 64801                                       First Class Mail
Adversary Party                First Presbyterian Church             Ozark Trails Council 306                511 W Broadway St                               Webb City, MO 64870‐1811                               First Class Mail
Adversary Party                First Presbyterian Church             Ozark Trails Council 306                919 E 10Th St                                   Rolla, MO 65401‐3501                                   First Class Mail
Adversary Party                First Presbyterian Church             Ozark Trails Council 306                Po Box 13                                       Webb City, MO 64870‐0013                               First Class Mail
Adversary Party                First Presbyterian Church             Palmetto Council 549                    234 E Main St                                   Rock Hill, SC 29730‐4542                               First Class Mail
Adversary Party                First Presbyterian Church             Palmetto Council 549                    393 E Main St                                   Spartanburg, SC 29302‐1917                             First Class Mail
Adversary Party                First Presbyterian Church             Palmetto Council 549                    700 N Main St                                   Lancaster, SC 29720‐2140                               First Class Mail
Adversary Party                First Presbyterian Church             Pathway To Adventure 456                3739 Cherry Hill Dr                             Crown Point, IN 46307‐8937                             First Class Mail
Adversary Party                First Presbyterian Church             Patriots Path Council 358               11 Springfield Ave                              Cranford, NJ 07016‐2116                                First Class Mail
Adversary Party                First Presbyterian Church             Patriots Path Council 358               158 Central Ave                                 Stirling, NJ 07980‐1258                                First Class Mail
Adversary Party                First Presbyterian Church             Patriots Path Council 358               1731 Church St                                  Rahway, NJ 07065‐3501                                  First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                     Page 4 of 10
                                                                       Case 20-50527-LSS                                                       Doc 187                                 Filed 07/23/21                                    Page 7 of 12
                                                                                                                                                              Exhibit A
                                                                                                                                                             Service List
                                                                                                                                                       Served as set forth below

       Description                                       Name                                                                                                 Address                                                                                          Email                Method of Service
Adversary Party                First Presbyterian Church                  Patriots Path Council 358                        218 Dunellen Ave                                    Dunellen, NJ 08812‐1232                                                                  First Class Mail
Adversary Party                First Presbyterian Church                  Patriots Path Council 358                        35 Church St                                        Rockaway, NJ 07866‐3059                                                                  First Class Mail
Adversary Party                First Presbyterian Church                  Patriots Path Council 358                        513 Birch St                                        Boonton, NJ 07005‐1701                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  Pee Dee Area Council 552                         700 Park Ave                                        Florence, SC 29501‐5149                                                                  First Class Mail
Adversary Party                First Presbyterian Church                  Pee Dee Area Council 552                         9 W Calhoun St                                      Sumter, SC 29150‐4216                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Piedmont Council 420                             107 W Academy St                                    Cherryville, NC 28021‐3201                                                               First Class Mail
Adversary Party                First Presbyterian Church                  Piedmont Council 420                             125 N Meeting St                                    Statesville, NC 28677‐5277                                                               First Class Mail
Adversary Party                First Presbyterian Church                  Piedmont Council 420                             1621 E Garrison Blvd                                Gastonia, NC 28054‐5130                                                                  First Class Mail
Adversary Party                First Presbyterian Church                  Twin Rivers Council 364                          57 Church St                                        Saranac Lake, NY 12983‐1816                                                              First Class Mail
Adversary Party                First Presbyterian Church                  Twin Valley Council Bsa 283                      706 3Rd Ave S                                       Saint James, MN 56081‐1745                                                               First Class Mail
Adversary Party                First Presbyterian Church                  Ventura County Council 057                       850 Ivywood Dr                                      Oxnard, CA 93030‐3401                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Voyageurs Area 286                               501 Minnesota Ave Nw                                Bemidji, MN 56601‐3024                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  W D Boyce 138                                    1003 5Th St                                         Mendota, IL 61342‐1911                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  W D Boyce 138                                    101 N Main St                                       Lewistown, IL 61542‐1408                                                                 First Class Mail
Adversary Party                First Presbyterian Church                  W.L.A.C.C. 051                                   24317 Newhall Ave                                   Newhall, CA 91321‐2721                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  Water And Woods Council 782                      503 S Leroy St                                      Fenton, MI 48430‐2152                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Westark Area Council 016                         116 N 12Th St                                       Fort Smith, AR 72901‐2742                                                                First Class Mail
Adversary Party                First Presbyterian Church                  Westark Area Council 016                         1901 S 26Th St                                      Rogers, AR 72758‐6126                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Westark Area Council 016                         220 N Arbor Dr                                      Harrison, AR 72601‐4667                                                                  First Class Mail
Adversary Party                First Presbyterian Church                  Westark Area Council 016                         901 Ne J St                                         Bentonville, AR 72712‐4933                                                               First Class Mail
Adversary Party                First Presbyterian Church                  Westchester Putnam 388                           411 Route 6N                                        Mahopac, NY 10541‐4755                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  Winnebago Council, Bsa 173                       115 6Th Ave Nw                                      Independence, IA 50644‐1701                                                              First Class Mail
Adversary Party                First Presbyterian Church                  Yocona Area Council 748                          919 E Shiloh Rd                                     Corinth, MS 38834‐2651                                                                   First Class Mail
Adversary Party                First Presbyterian Church                  Yocona Area Council 748                          924 Van Buren Ave                                   Oxford, MS 38655‐3960                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Yocona Area Council 748                          Po Box 1725                                         Tupelo, MS 38802‐1725                                                                    First Class Mail
Adversary Party                First Presbyterian Church                  Yucca Council 573                                1340 Murchison Dr                                   El Paso, TX 79902‐4821                                                                   First Class Mail
Adversary Party                First United Methodist Church              Rev. Ralph Pieper                                808 E. Mt. Morris Street                            Mt. Morris, MI 48458                                                                     First Class Mail
Adversary Party                First United Methodist Church              900 S Shoreline Blvd                             Corpus Christi                                                                                                                               First Class Mail
Adversary Party                First United Methodist Church              First Unite Methodist Church                     900 S Shoreline Blvd                                Corpus Christi                                                                           First Class Mail
Adversary Party                First United Methodist Church              Rev. Ralph Pieper II                             808 E. Mt. Morris Street                            Mt. Morris, MI 48458                                                                     First Class Mail
Adversary Party                Five Rivers Cncl No 375                    244 W Water St                                   Elmira, NY 14901‐2926                                                                                                                        First Class Mail
Adversary Party                Five Rivers Cncl No 375                    Attn: John Sharkey                               244 W Water St                                      Elmira, NY 14901                                                                         First Class Mail
Adversary Party                Five Rivers Cncl No 375                    John Shark                                       244 W Water St                                      Ste 10                            Elmira, NY 14901‐2926                                  First Class Mail
Adversary Party                Flanagan & Peel, PC                        Terry J. Flanagan                                133 South 11th Street, Suite 350                    St. Louis, Missouri 63102                                                                First Class Mail
Adversary Party                Flint River Cncl No 95                     1361 Zebulon Rd                                  Griffin, GA 30224‐5100                                                                                                                       First Class Mail
Adversary Party                Frank Joseph Schwindler                    Pro se                                           Phillips State Prison                               2990 W. Rock Quarry Road          Buford, GA 30519‐4118     nundawao@gmail.com           Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                French Creek Cncl No 532                   1815 Robison Rd W                                Erie, PA 16509‐4905                                                                                                                          First Class Mail
Adversary Party                Gallagher & Kennedy, PA                    c/o Robert W. Boatman                            2575 East Camelback Road                            Phoenix, Arizona 85016‐9225                                                              First Class Mail
Adversary Party                Gallik, Bremer & Molloy, PC                Attn: Ashley L Vaughn                                                                                                                                            ashley@dumasandvaughn.com    Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Gallik, Bremer & Molloy, PC                Attn: James P Molloy                                                                                                                                             jim@galliklawfirm.com        Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Gamehaven Council                          Gamehaven 299                                    607 E Center St Apt 516                             Rochester, MN 55904‐3123                                                                 First Class Mail
Adversary Party                Garden State Council #690                  693 Rancocas Rd                                  Westampton, NJ 08060‐5626                                                                                                                    First Class Mail
Adversary Party                Gateway Area Cncl No 624                   2600 Quarry Rd                                   La Crosse, WI 54601‐3997                                                                                                                     First Class Mail
Adversary Party                Georgia‐Carolina Cncl 93                   4132 Madeline Dr                                 Augusta, GA 30909‐9114                                                                                                                       First Class Mail
Adversary Party                Gianforcaro Law                            Gregory G. Gianforcaro, Esq.,                                                                                                                                    gianforcarolaw@msn.com       Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Goff Law Group, LLC                        Attn: Brooke A Goff, Esq                                                                                                                                         brooke@gofflawgroup.net      Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Golden Empire Council                      251 Commerce Cir                                 Sacramento, CA 95815‐4203                                                                                                                    First Class Mail
Adversary Party                Golden Spread Cncl 562                     401 Tascosa Rd                                   Amarillo, TX 79124‐1619                                                                                                                      First Class Mail
Adversary Party                Grace Lutheran Church                      Baltimore Area Council 220                       21 Carroll St                                       Westminster, MD 21157‐4829                                                               First Class Mail
Adversary Party                Grace Lutheran Church                      Bay‐Lakes Council 635                            501 S Main St                                       Oconto Falls, WI 54154‐1334                                                              First Class Mail
Adversary Party                Grace Lutheran Church                      Blackhawk Area 660                               1025 15Th Ave                                       Monroe, WI 53566‐1761                                                                    First Class Mail
Adversary Party                Grace Lutheran Church                      Buckeye Council 436                              216 N Wooster Ave                                   Dover, OH 44622‐2948                                                                     First Class Mail
Adversary Party                Grace Lutheran Church                      Buffalo Trail Council 567                        5500 College Ave                                    Snyder, TX 79549‐6142                                                                    First Class Mail
Adversary Party                Grace Lutheran Church                      Capitol Area Council 564                         708 Bluff Dr                                        Round Rock, TX 78681‐5705                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Central Florida Council 083                      1123 Louisiana Ave                                  Saint Cloud, FL 34769‐3573                                                               First Class Mail
Adversary Party                Grace Lutheran Church                      Chief Seattle Council 609                        22975 24Th Ave S                                    Des Moines, WA 98198‐7109                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Chippewa Valley Council 637                      200 W Grand Ave                                     Eau Claire, WI 54703                                                                     First Class Mail
Adversary Party                Grace Lutheran Church                      Circle Ten Council 571                           1200 E Hebron Pkwy                                  Carrollton, TX 75010‐1312                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Cornhusker Council 324                           2225 Washington St                                  Lincoln, NE 68502‐2859                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Cradle Of Liberty Council 525                    575 Main St                                         Royersford, PA 19468                                                                     First Class Mail
Adversary Party                Grace Lutheran Church                      Cradle Of Liberty Council 525                    660 N Charlotte St                                  Pottstown, PA 19464‐4605                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Cradle Of Liberty Council 525                    801 E Willow Grove Ave                              Wyndmoor, PA 19038‐7907                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      Del Mar Va 081                                   2033 Graves Rd                                      Hockessin, DE 19707‐9128                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Erie Shores Council 460                          705 W State St                                      Fremont, OH 43420‐2535                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Greater New York Councils, Bsa 640               3120 21St Ave                                       Astoria, NY 11105‐2022                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Hawk Mountain Council 528                        31 Liberty St                                       Shillington, PA 19607‐1801                                                               First Class Mail
Adversary Party                Grace Lutheran Church                      Hudson Valley Council 374                        25 Waterstone Rd                                    Greenwood Lake, NY 10925                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Illowa Council 133                               2107 Cedar St                                       Muscatine, IA 52761‐2607                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Lake Erie Council 440                            203 S Washington St                                 Castalia, OH 44824‐9262                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      Las Vegas Area Council 328                       2101 Harrison St                                    Kingman, AZ 86401‐4730                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Lasalle Council 165                              831 W Marion St                                     Elkhart, IN 46516‐2640                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Minsi Trails Council 502                         300 Roseberry St                                    Phillipsburg, NJ 08865‐1634                                                              First Class Mail
Adversary Party                Grace Lutheran Church                      Minsi Trails Council 502                         5907 Sullivan Trl                                   Nazareth, PA 18064‐9275                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      Mountaineer Area 615                             300 Gaston Ave                                      Fairmont, WV 26554‐2741                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      National Capital Area Council 082                1200 Charles St                                     La Plata, MD 20646‐5965                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      Northeast Illinois 129                           501 Valley Park Dr                                  Libertyville, IL 60048‐3416                                                              First Class Mail
Adversary Party                Grace Lutheran Church                      Northern Star Council 250                        13655 Round Lake Blvd Nw                            Andover, MN 55304‐3659                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Northern Star Council 250                        Po Box 549                                          Dawson, MN 56232‐0549                                                                    First Class Mail
Adversary Party                Grace Lutheran Church                      Old N State Council 070                          115 Unity St                                        Thomasville, NC 27360‐2513                                                               First Class Mail
Adversary Party                Grace Lutheran Church                      Ore‐Ida Council 106 ‐ Bsa 106                    602 Yakima St S                                     Vale, OR 97918‐1483                                                                      First Class Mail
Adversary Party                Grace Lutheran Church                      Palmetto Council 549                             426 Oakland Ave                                     Rock Hill, SC 29730‐3530                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Sagamore Council 162                             102 Buckingham Dr                                   Lafayette, IN 47909‐3428                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Samoset Council, Bsa 627                         11284 Us Highway 10                                 Marshfield, WI 54449‐9785                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Sioux Council 733                                202 2Nd St Se                                       Watertown, SD 57201‐4308                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      South Plains Council 694                         1002 N 11Th St                                      Lamesa, TX 79331‐3638                                                                    First Class Mail
Adversary Party                Grace Lutheran Church                      Southern Shores Fsc 783                          630 N Monroe St                                     Monroe, MI 48162‐2935                                                                    First Class Mail
Adversary Party                Grace Lutheran Church                      Southern Sierra Council 030                      502 N Norma St                                      Ridgecrest, CA 93555‐3502                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Texas Trails Council 561                         1202 S Pioneer Dr                                   Abilene, TX 79605‐3747                                                                   First Class Mail
Adversary Party                Grace Lutheran Church                      Theodore Roosevelt Council 386                   311 Uniondale Ave                                   Uniondale, NY 11553‐1609                                                                 First Class Mail
Adversary Party                Grace Lutheran Church                      Three Fires Council 127                          493 Forest Ave                                      Glen Ellyn, IL 60137‐4104                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Three Fires Council 127                          780 S Bartlett Rd                                   Streamwood, IL 60107‐1312                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      Twin Valley Council Bsa 283                      300 S Grant St                                      Fairmont, MN 56031‐4108                                                                  First Class Mail
Adversary Party                Grace Lutheran Church                      Voyageurs Area 286                               5454 Miller Trunk Hwy                               Hermantown, MN 55811‐1235                                                                First Class Mail
Adversary Party                Grace Lutheran Church                      W.L.A.C.C. 051                                   4427 Overland Ave                                   Culver City, CA 90230‐4118                                                               First Class Mail
Adversary Party                Grace Lutheran Church                      Westchester Putnam 388                           3830 Gomer St                                       Yorktown Heights, NY 10598‐1721                                                          First Class Mail
Adversary Party                Grace Lutheran Church                      Winnebago Council, Bsa 173                       208 1St St Sw                                       Tripoli, IA 50676‐7755                                                                   First Class Mail
Adversary Party                Grand Canyon Council                       2969 N Greenfield Rd                             Phoenix, AZ 85016‐7715                                                                                                                       First Class Mail
Adversary Party                Grand Columbia Cncl No 614                 12 N 10Th Ave                                    Yakima, WA 98902‐3015                                                                                                                        First Class Mail
Adversary Party                Grand Teton Cncl 107                       3910 S Yellowstone Hwy                           Idaho Falls, ID 83402‐4342                                                                                                                   First Class Mail
Adversary Party                Great Alaska Council                       Great Alaska Council 610                         3117 Patterson St                                   Anchorage, AK 99504‐4041                                                                 First Class Mail
Adversary Party                Great Lakes Fsc 784                        1776 W Warren Ave                                Detroit, MI 48208‐2215                                                                                                                       First Class Mail
Adversary Party                Great Rivers Cncl No 653                   1203 Fay St                                      Columbia, MO 65201‐4719                                                                                                                      First Class Mail
Adversary Party                Great Salt Lake Cncl 590                   1200 E 5400 S                                    Ogden, UT 84403‐4527                                                                                                                         First Class Mail
Adversary Party                Great Smoky Mountain Cncl No 557           1333 Old Weisgarber Rd                           Knoxville, TN 37909‐1284                                                                                                                     First Class Mail
Adversary Party                Great Southwest Cncl No 412                5841 Office Blvd Ne                              Albuquerque, NM 87109‐5820                                                                                                                   First Class Mail
Adversary Party                Great Trail Cncl 433                       4500 Hudson Dr                                   Stow, OH 44224‐1702                                                                                                                          First Class Mail
Adversary Party                Greater Alabama Cncl No 1                  516 Liberty Pkwy                                 Vestavia, AL 35242‐7531                                                                                                                      First Class Mail
Adversary Party                Greater Los Angeles Area Cncl 33           2333 Scout Way                                   Los Angeles, CA 90026‐4995                                                                                                                   First Class Mail
Adversary Party                Greater New York Cncl No 640               475 Riverside Dr Ste 600                         New York, NY 10115‐0072                                                                                                                      First Class Mail
Adversary Party                Greater Niagara Frontier Council           2860 Genesee St                                  Buffalo, NY 14225‐3131                                                                                                                       First Class Mail
Adversary Party                Greater St Matthews Baptist Church         Chickasaw Council 558                            406 Summerwood Ave                                  Memphis, TN 38109‐6744                                                                   First Class Mail
Adversary Party                Greater Tampa Bar Area Council Ste 89      11046 Johnson Blvd                               Seminole, FL 33772‐4715                                                                                                                      First Class Mail
Adversary Party                Greater Wyoming Council                    3939 Casper Mountain Rd                          Casper, WY 82601‐6073                                                                                                                        First Class Mail
Adversary Party                Greater Yosemite Council                   4031 Technology Dr                               Modesto, CA 95356‐9490                                                                                                                       First Class Mail
Adversary Party                Greek Orthodox Ch, Holy Resurrection       Theodore Roosevelt Council 386                   1400 Cedar Swamp Rd                                 Glen Head, NY 11545‐2124                                                                 First Class Mail
Adversary Party                Green & Gillispie Attorneys At Law         Attn: Joshua D Gillispie                                                                                                                                         josh@greenandgillispie.com   Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Green Mountain Cncl No 592                 Po Box 557                                       Waterbury, VT 05676‐0557                                                                                                                     First Class Mail
Adversary Party                Greenwich Cncl No 67                       63 Mason St                                      Greenwich, CT 06830‐5501                                                                                                                     First Class Mail
Adversary Party                Gregory J. Cannata & Associates, LLP       Robert Cannata                                                                                                                                                   rcannata@cannatalaw.com      Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Gruel Mills Nims & Pylman, PLLC            Attn: William M Azkoul, Thomas R Behm, Laura B                                                                                                                   wmazkoul@gmnp.com            Email
                                                                          Danielson                                                                                                                                                                                     First Class Mail
Adversary Party                Gulf Coast Cncl 773                        9440 University Pkwy                             Pensacola, FL 32514‐5434                                                                                                                     First Class Mail
Adversary Party                Gulf Stream Cncl 85                        8335 N Military Trl                              West Palm Beach, FL 33410‐6329                                                                                                               First Class Mail
Adversary Party                Hach Rose Schirippa & Cheverie, LLP        c/o Hillary M. Nappi                             112 Madison Avenue, 10th Floor                      New York, New York 10016                                                                 First Class Mail
Adversary Party                Hawk Mountain Cncl No 528                  5027 Pottsville Pike                             Reading, PA 19605‐9516                                                                                                                       First Class Mail
Adversary Party                Hawkeye Area Cncl No 172                   660 32Nd Ave Sw                                  Cedar Rapids, IA 52404‐3910                                                                                                                  First Class Mail
Adversary Party                Heart Of America Council                   10210 Holmes Rd                                  Kansas City, MO 64131‐4212                                                                                                                   First Class Mail
Adversary Party                Heart Of Virginia Cncl 602, Bsa            C/O Ellen M. Milano                              4015 Fitzhugh Ave                                   Richmond, VA 23230‐3921                                                                  First Class Mail
Adversary Party                Herman Law                                 Attn: Daniel G Ellis                                                                                                                                             dellis@hermanlaw.com         Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Herman Law                                 Jeff Herman                                      434 West 33rd Street, Penthouse                     New York, New York 10001                                    jherman@hermanlaw.com        Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Herman Law                                 Attn: Jeff Herman,                                                                                                                                               jherman@hermanlaw.com        Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Herman Law                                 Attn: Jason S Sandler                                                                                                                                            jsandler@hermanlaw.com       Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Herman Law                                 Attn: Paul Mones                                                                                                                                                 pamones@comcast.net          Email
                                                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Herman Law                                 Attn: Alexandra Sachi Cole                                                                                                                                       sachi@pennlawgroup.com       Email
                                                                                                                                                                                                                                                                        First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                       Page 5 of 10
                                                                             Case 20-50527-LSS                                                         Doc 187                                  Filed 07/23/21                                   Page 8 of 12
                                                                                                                                                                      Exhibit A
                                                                                                                                                                      Service List
                                                                                                                                                                Served as set forth below

       Description                                         Name                                                                                                        Address                                                                                            Email                        Method of Service
Adversary Party                Herman Law                                        Attn: Stuart S Mermelstein                                                                                                                                             smermelstein@hermanlaw.com         Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Hiawatha Seaway Council                           C/O Bill Willman                                 2803 Brewerton Rd                                     Syracuse, NY 13211‐1003                                                                            First Class Mail
Adversary Party                Hitchcock Presbyterian Church                     Westchester Putnam 388                           6 Greenacres Ave                                      Scarsdale, NY 10583‐1445                                                                           First Class Mail
Adversary Party                Hollis K. McMilan, P.C.                           Hollis K. McMilan                                                                                                                                                      hmcmilan@hkmlaw.com                Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Holy Cross Hospital Er                            1397 Weimer Rd                                   Taos, NM 87571‐6253                                                                                                                                      First Class Mail
Adversary Party                Holy Cross Hospital Er                            Po Box Dd                                        Taos, NM 87571‐1397                                                                                                                                      First Class Mail
Adversary Party                Holy Family Church                                415 Ames St                                      Rochester, NY 14611‐1225                                                                                                                                 First Class Mail
Adversary Party                Holy Family Church                                Grand Columbia Council 614                       5315 Tieton Dr                                        Yakima, WA 98908‐3456                                                                              First Class Mail
Adversary Party                Holy Family Church                                Greater St Louis Area Council 312                2606 Washington Ave                                   Granite City, IL 62040‐4810                                                                        First Class Mail
Adversary Party                Holy Family Church                                Mayflower Council 251                            601 Tremont St                                        Duxbury, MA 02332‐4451                                                                             First Class Mail
Adversary Party                Holy Family Church                                Minsi Trails Council 502                         23 Forest Dr                                          Nazareth, PA 18064‐1300                                                                            First Class Mail
Adversary Party                Holy Family Church                                Ohio River Valley Council 619                    2608 Hollywood Blvd                                   Steubenville, OH 43952‐1143                                                                        First Class Mail
Adversary Party                Holy Family Church                                Silicon Valley Monterey Bay 055                  4848 Pearl Ave                                        San Jose, CA 95136‐2701                                                                            First Class Mail
Adversary Party                Holy Rosary Church                                Greater St Louis Area Council 312                724 E Booneslick Rd                                   Truesdale, MO 63380‐2218                                                                           First Class Mail
Adversary Party                Holy Trinity Episcopal Church                     Central Florida Council 083                      1830 S Babcock St                                     Melbourne, FL 32901‐4443                                                                           First Class Mail
Adversary Party                Holy Trinity Episcopal Church                     Central Florida Council 083                      50 W Strawbridge Ave                                  Melbourne, FL 32901‐4438                                                                           First Class Mail
Adversary Party                Holy Trinity Episcopal Church                     Circle Ten Council 571                           3217 Guthrie Rd                                       Garland, TX 75043‐6121                                                                             First Class Mail
Adversary Party                Holy Trinity Episcopal Church                     National Capital Area Council 082                13106 Annapolis Rd                                    Bowie, MD 20720‐3829                                                                               First Class Mail
Adversary Party                Holy Trinity Episcopal Church                     Suffolk County Council Inc 404                   Po Box 502                                            Greenport, NY 11944‐0502                                                                           First Class Mail
Adversary Party                Hoosier Trails Cncl 145                           5625 E State Road 46                             Bloomington, IN 47401‐9233                                                                                                                               First Class Mail
Adversary Party                Hopkins Law Office, P.L.C, And                    Attn: Gilion C Dumas                                                                                                                                                   gilion@dumaslawgroup.com           Email
                               Dumas Law Group                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Hopkins Law Office, P.L.C, And                    Attn: Patrick J Hopkins,                                                                                                                                               pjh@hopkinslawiowa.com             Email
                               Dumas Law Group                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Horowitz Law                                      Adam D. Horowitz                                 110 East Broward Blvd, Suite 1850                     Ft. Lauderdale, Florida                                         adam@adamhorowitzlaw.com           Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Housatonic Cncl 69                                111 New Haven Ave                                Derby, CT 06418‐2197                                                                                                                                     First Class Mail
Adversary Party                House Of Hope Presbyterian Church                 8440 248Th St                                    Bellerose, NY 11426‐1731                                                                                                                                 First Class Mail
Adversary Party                Hudson Valley Cncl No 374                         6 Jeanne Dr                                      Newburgh, NY 12550‐1701                                                                                                                                  First Class Mail
Adversary Party                Hurley Mckenna & Mertz                            Attn: Evan M Smola, Christopher T Hurley                                                                                                                               ESmola@hurley‐law.com              Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Hurley McKenna & Mertz, PC                        c/o Mark R. McKenna                              33 North Dearborn Street, Suite 1430                  Chicago, Illinois 60602                                                                            First Class Mail
Adversary Party                                                                                                                                                                                                                                                                            Email
                               Ian S MillicanRobins Kaplan, LLP                  399 Park Ave, Ste 3600                           New York, NY 10022                                                                                                    IMillican@RobinsKaplan.com         First Class Mail
Adversary Party                Illowa Cncl 133                                   4412 N Brady St                                  Davenport, IA 52806‐4009                                                                                                                                 First Class Mail
Adversary Party                Immaculate Heart Of Mary                          Evangeline Area 212                              800 12Th St                                           Lafayette, LA 70501‐6118                                                                           First Class Mail
Adversary Party                Immaculate Heart Of Mary                          Greater St Louis Area Council 312                4070 Blow St                                          Saint Louis, MO 63116‐2775                                                                         First Class Mail
Adversary Party                Immaculate Heart Of Mary                          Sam Houston Area Council 576                     7539 Avenue K                                         Houston, TX 77012‐1033                                                                             First Class Mail
Adversary Party                Incarnation Utd Church Of Christ                  New Birth Of Freedom 544                         Po Box 68                                             Newport, PA 17074‐0068                                                                             First Class Mail
Adversary Party                Indian Nations Cncl 488                           4295 S Garnett Rd                                Tulsa, OK 74146‐4261                                                                                                                                     First Class Mail
Adversary Party                Indian Waters Cncl 553                            715 Betsy Dr                                     Columbia, SC 29210‐7867                                                                                                                                  First Class Mail
Adversary Party                Inland Northwest Council                          C/O John P Mcnamara                              510 Se South St                                       Pullman, WA 99163‐2334                                                                             First Class Mail
Adversary Party                Iroquois Trail Cncl 376                           201 E Main St                                    Batavia, NY 14020‐2205                                                                                                                                   First Class Mail
Adversary Party                Istrouma Area Cncl 211                            9644 Brookline Ave                               Baton Rouge, LA 70809‐1432                                                                                                                               First Class Mail
Adversary Party                Jacob Law Group, LLC                              600 W. MAIN ST., P.O. BOX 429                    MILLVILLE NJ 08332                                                                                                                                       First Class Mail
Adversary Party                Jacobs & Crumplar, P.A                            Raeann Warner, Esq.                                                                                                                                                    Raeann @jcdelaw.com                Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jacobs & Crumplar, P.A                            Thomas C. Crumplar, Esq                                                                                                                                                Tom@jcdelaw.com                    Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                James R Marsh                                     Marsh Law Firm PLLC                              31 Hudson Yards, 11th Fl                              New York, NY 10001‐2170                                                                            First Class Mail
Adversary Party                James Vernon & Weeks, PA                          Attn: Craig K Vernon                                                                                                                                                   cvernon@jvwlaw.net                 Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                James, Vernon & Weeks, P.A, And                   Attn: Craig Vernon                                                                                                                                                     cvernon@jvwlaw.net                 Email
                               Noaker Law Firm, LLC                                                                                                                                                                                                                                        First Class Mail
Adversary Party                James, Vernon & Weeks, P.A, And                   Attn: Cari Whitmire                                                                                                                                                    cwhitmire@forthepeople.com         Email
                               Noaker Law Firm, LLC                                                                                                                                                                                                                                        First Class Mail
Adversary Party                James, Vernon & Weeks, P.A, And                   Attn: Leander James III                                                                                                                                                ljames@jvwlaw.net                  Email
                               Noaker Law Firm, LLC                                                                                                                                                                                                                                        First Class Mail
Adversary Party                James, Vernon & Weeks, P.A, And                   Attn: Patrick Noaker                                                                                                                                                   Patrick@noakerlaw.com              Email
                               Noaker Law Firm, LLC                                                                                                                                                                                                                                        First Class Mail
Adversary Party                Janet, Janet & Suggs, LLP                         Attn: Andrew S Janet                                                                                                                                                   asjanet@jjsjustice.com             Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Janet, Janet & Suggs, LLP                         Attn: Gerald D Jowers, Jr                                                                                                                                              gjowers@jjsjustice.com             Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins    Eric G. Kahn                                                                                                                                                           ekahn@lawjw.com                    Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jayhawk Area Cncl 197                             1020 Se Monroe St                                Topeka, KS 66612‐1110                                                                                                                                    First Class Mail
Adversary Party                                                                                                                                                                                                                                                                            Email
                               Je Yon Jung                                       May Lightfoot, PLLC                              3200 Martin Luther King Jr Ave SE, 3rd Fl             Washington, DC 20032                                            JJung@maylightfootlaw.com          First Class Mail
Adversary Party                Jeff Anderson & Associates, PA                    Attn: Jeffrey R Andeson, Trusha Patel Goffe                                                                                                                            jeff@andersonadvocates.com         Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jeff Anderson & Associates, PA                    Attn: Jeffrey R Anderson,                                                                                                                                              jeff@andersonadvocates.com         Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jeff Anderson & Associates, PA                    Attn: Patrick Stoneking                                                                                                                                                pstoneking@andersonadvocates.com   Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jeff Anderson & Associates, PA                    Attn: Trusha Goffe                                                                                                                                                     trusha@andersonadvocates.com       Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Jeff Anderson & Associates, PA                    c/o Jeffrey R. Anderson                          366 Jackson Street, Suite 100                         St. Paul, Minnesota 55101                                                                          First Class Mail
Adversary Party                                                                                                                                                                                                                                                                            Email
                               Jeff Herman                                       Herman Law                                       434 West 33rd St, Penthouse                           New York, NY 10001                                              jherman@hermanlaw.com              First Class Mail
Adversary Party                Jersey Shore Cncl 341                             1518 Ridgeway Rd                                 Toms River, NJ 08755‐4072                                                                                                                                First Class Mail
Adversary Party                                                                                                                                                                                                                                                                            Email
                               John Bonina                                       Bonina & Bonina, PC                              16 Court St, Ste 1800                                 Brooklyn, NY 11241                                              jbonina@medlaw1.com                First Class Mail
Adversary Party                John R Williams                                                                                                                                                                                                          jrw@johnrwilliams.com              Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                John R. Weaver, Jr.                               John R. Weaver, Jr.                                                                                                                                                    jrweaverlaw@verizon.net            Email
Adversary Party                John R. Williams                                                                                                                                                                                                         jrw@johnrwilliams.com              Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Juniata Valley Cncl 497                           9 Taylor Dr                                      Reedsville, PA 17084‐9739                                                                                                                                First Class Mail
Adversary Party                Kafoury & McDougal                                Mark McDougal                                                                                                                                                          mcdougal@kafourymcdougal.com       Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Katahdin Area Cncl Bsa C/O Matthew Brown          Po Box 1869                                      Bangor, ME 04402‐1869                                                                                                                                    First Class Mail
Adversary Party                Kaufman, Lieb, Lebowitz & Frick                   David A. Lebowitz                                                                                                                                                      dlebowitz@kllflaw.com              Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Keller Rohrback L.L.P.                            c/o Ron Kilgard                                  3101 North Central Avenue, Suite 1400                 Phoenix, Arizona 85012                                                                             First Class Mail
Adversary Party                Kevin T. Stocker, Esq.                            Kevin T. Stocker, Esq.                                                                                                                                                 kstockeresq@yahoo.com              Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Kiwanis Club Of Wellington                        Lake Erie Council 440                            127 Park Pl                                           Wellington, OH 44090‐1339                                                                          First Class Mail
Adversary Party                Knights Of Columbus Council 488                   Mayflower Council 251                            Po Box 36                                             Bridgewater, MA 02324‐0036                                                                         First Class Mail
Adversary Party                Knights Of Columbus,Co1261                        Oregon Trail Council 697                         3959 Sheridan Ave                                     North Bend, OR 97459‐2834                                                                          First Class Mail
Adversary Party                La Salle Cncl 165                                 1340 S Bend Ave                                  South Bend, IN 46617‐1424                                                                                                                                First Class Mail
Adversary Party                Lake Erie Cncl 440                                2241 Woodland Ave                                Cleveland, OH 44115‐3295                                                                                                                                 First Class Mail
Adversary Party                Lake Erie Cncl 440                                2241 Woodland Ave                                Cleveland, OH 44115‐3214                                                                                                                                 First Class Mail
Adversary Party                Lanier Law Group, PA                              4915 Piedmont Pkwy, Ste 104                      Jamestown NC 27282                                                                                                                                       First Class Mail
Adversary Party                Las Vegas Area Council #328                       7220 Paradise Rd                                 Las Vegas, NV 89119‐4403                                                                                                                                 First Class Mail
Adversary Party                Last Frontier Cncl Bsa C/O Ryan Lemons            3031 Nw 64Th St                                  Oklahoma City, OK 73116‐3525                                                                                                                             First Class Mail
Adversary Party                Laura A. Ahearn                                   Laura A. Ahearn                                                                                                                                                        lahearn@lauraahearn.com            Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Laurel Highlands Council 527                      Flag Plaza ‐ 1275 Bedford Ave                    Pittsburgh, PA 15219‐3699                                                                                                                                First Class Mail
Adversary Party                Laurel Highlands Council 527                      Flag Plz ‐ 1275 Bedford Ave                      Pittsburgh, PA 15219‐3699                                                                                                                                First Class Mail
Adversary Party                Law Office Of Anthony C. Perez                    Attn: Anthony C Perez                                                                                                                                                  acp@perezlawguam.com               Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Law Office Of Mark Gallagher, And                 Attn: Mark Gallagher, Esq, Jeff Anderson                                                                                                                               mgallagher@hawaiiantel.net         Email
                               Jeff Anderson & Associates                                                                                                                                                                                                                                  First Class Mail
Adversary Party                Law Office Of, PAtrick Sorsby                     Attn: Patrick Sorsby, Esq                                                                                                                                              sorsbylaw@gmail.com                Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Law Offices Of Brad D. Hall, LLC                  Attn: Brad D Hall, Levi A Monagle, Lisa P Ford                                                                                                                         brad@bhallfirm.com                 Email
                                                                                                                                                                                                                                                                                           First Class Mail
Adversary Party                Law Offices of G. Oliver Koppell                  G. Oliver Koppell                                99 Park Avenue, Suite 1100                            New York, New York 10016                                                                           First Class Mail
Adversary Party                Law Offices of Ronald J. Kim, PC                  c/o Ronald J. Kim                                P.O. Box 318                                          Saratoga Springs, New York 12866                                                                   First Class Mail
Adversary Party                Law Offices of Samuel P. Moeller, PLLC            1419 N. 3rd St. Ste. 100                         Phoenix AZ 85004                                                                                                                                         First Class Mail
Adversary Party                Law Offices of Stewart F. Gross, PLLC             c/o Stewart F. Gross                             3401 North 32nd Street                                Phoenix, Arizona 85018                                                                             First Class Mail
Adversary Party                Lawrence School District                          Theodore Roosevelt Council 386                   1 Donahue Ave                                         Inwood, NY 11096‐1215                                                                              First Class Mail
Adversary Party                Learning For Life                                 1325 W Walnut Hill Ln                            Irving, TX 75038‐3008                                                                                                                                    First Class Mail
Adversary Party                Leatherstocking Council 400                       1401 Genesee St                                  Utica, NY 13501‐4399                                                                                                                                     First Class Mail
Adversary Party                Leisawitz Heller Abramowitch Phillips, P.C.       Kenneth Millman, and                                                                                                                                                   kmillman@leisawitzheller.com       Email
                                                                                 Paul F. Troisi                                                                                                                                                         ptroisi@leisawitzheller.com        First Class Mail
Adversary Party                Liakos Law, APC                                   c/o Jennifer R. Liakos                           1611 S. Pacific Coast Highway, Suite 200D             Renondo Beach, California 90505                                                                    First Class Mail
Adversary Party                                                                                                                                                                                                                                                                            Email
                               Linc C Leder                                      Slater Slater Schulman, LLP                      488 Madison Ave, 20th Fl                              New York, NY 10022                                              lleder@sssfirm.com                 First Class Mail
Adversary Party                Lincoln Heritage Cncl 205                         12001 Sycamore Station Pl                        Louisville, KY 40299‐4898                                                                                                                                First Class Mail
Adversary Party                Lincoln Middle School                             Crossroads Of America 160                        5353 W 71St St                                        Indianapolis, IN 46268‐2105                                                                        First Class Mail
Adversary Party                Lindsay Hart, LLP                                 James L. Dumas, and                                                                                                                                                    jdumas@lindsayhart.com             Email
                                                                                 Jay Beattie                                                                                                                                                            jbeattie@lindsayhart.com           First Class Mail
Adversary Party                Lions Club Of Claypool                            Anthony Wayne Area 157                           205 W Calhoun St                                      Claypool, IN 46510‐7712                                                                            First Class Mail
Adversary Party                Lipsitz & Ponterio, LLC                           c/o Zachary James Woods                          424 Main Street, Suite 1500                           Buffalo, New York 14204                                                                            First Class Mail
Adversary Party                Lipsitz Green Scime Cambria LLP                   Richard P. Weisbeck, Jr., and                                                                                                                                          rweisbeck@lglaw.com                Email
                                                                                 Christina M. Croglio                                                                                                                                                   ccroglio@lglaw.com                 First Class Mail
Adversary Party                Lomurro, Munson, Comer, Brown & Schottland, LLC   Christina Vassiliou Harvey                       Monmouth Executive Center                             4 Paragon Way, Suite 100           Freehold, New Jersey 07728                                      First Class Mail
Adversary Party                Long Beach Area Cncl 32                           401 E 37Th St                                    Long Beach, CA 90807‐3405                                                                                                                                First Class Mail
Adversary Party                Longhorn Council                                  C/O Frank Dale                                   250 Bank St Ste A                                     Southlake, TX 76092‐9191                                                                           First Class Mail
Adversary Party                Longhouse Council 373                             2803 Brewerton Rd                                Syracuse, NY 13211‐1003                                                                                                                                  First Class Mail
Adversary Party                Longs Peak Cncl 62                                2215 23Rd Ave                                    Greeley, CO 80634‐6632                                                                                                                                   First Class Mail
Adversary Party                Los Padres Cncl 53                                4000 Modoc Rd                                    Santa Barbara, CA 93110‐1807                                                                                                                             First Class Mail
Adversary Party                Lotempio PCLaw Group                              181 Franklin Street                              Buffalo NY 14202                                                                                                                                         First Class Mail
Adversary Party                Louisiana Office Of Attorney General              Consumer Protection Div                          200 Saint Paul St Ste 1700                            Baltimore, MD 21202‐2029                                                                           First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                                Page 6 of 10
                                                                            Case 20-50527-LSS                                                     Doc 187                                  Filed 07/23/21                                Page 9 of 12
                                                                                                                                                                 Exhibit A
                                                                                                                                                                 Service List
                                                                                                                                                           Served as set forth below

       Description                                        Name                                                                                                    Address                                                                                       Email                 Method of Service
Adversary Party                Lowey Dannenberg, P.C, And                            Attn: Anthony Christina                                                                                                                                achristina@lowey.com          Email
                               Bleakley Platt & Schmidt, LLP                                                                                                                                                                                                              First Class Mail
Adversary Party                Lowey Dannenberg, P.C, And                            Attn: Barbara J Hart,                                                                                                                                  bhart@lowey.com               Email
                               Bleakley Platt & Schmidt, LLP                                                                                                                                                                                                              First Class Mail
Adversary Party                Lowey Dannenberg, P.C, And                            Attn: Scott V Papp                                                                                                                                     spapp@lowey.com               Email
                               Bleakley Platt & Schmidt, LLP                                                                                                                                                                                                              First Class Mail
Adversary Party                Lowey Dannenberg, PC                                  Barbara J. Hart                        44 South Broadway, Suite 1100                          White Plains, New York 10601                                                           First Class Mail
Adversary Party                Lujan & Wolff, LLP                                    Attn: David J Lujan                                                                                                                                    djl@lawguam.com               Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Lutheran Church Of The Redeemer                       Chief Seattle Council 609              Po Box 70                                              Chimacum, WA 98325‐0070                                                                First Class Mail
Adversary Party                Lutheran Church Of The Redeemer                       National Capital Area Council 082      1545 Chain Bridge Rd                                   Mc Lean, VA 22101‐4420                                                                 First Class Mail
Adversary Party                Lutheran Church Of The Redeemer                       The Spirit Of Adventure 227            60 Forest Park Rd                                      Woburn, MA 01801‐2439                                                                  First Class Mail
Adversary Party                Lutheran Church Of The Redeemer                       Three Harbors Council 636              2417 Drexel Ave                                        Racine, WI 53403‐2922                                                                  First Class Mail
Adversary Party                                                                                                                                                                                                                                                           Email
                               Madeleine Skaller                                     Levy Konigsberg, LLP                   605 Third Ave, 33rd Fl                                 New York, NY 10158                                       mskaller@levylaw.com          First Class Mail
Adversary Party                Manly, Stewart & Finaldi                              19100 Von Karman Ave., Ste. 800        Irvine CA 92612                                                                                                                               First Class Mail
Adversary Party                Marin Cncl 35                                         225 W End Ave                          San Rafael, CA 94901‐2645                                                                                                                     First Class Mail
Adversary Party                Marsh Law Firm, PLLC, And                             Attn: James R Marsh,                                                                                                                                   jamesmarsh@marsh.law          Email
                               Pfau Cochran Vertetis Amala, PLLC                                                                                                                                                                                                          First Class Mail
Adversary Party                Marsh Law Firm, PLLC, And                             Attn: Jennifer Freeman                                                                                                                                 jenniferfreeman@marsh.law     Email
                               Pfau Cochran Vertetis Amala, PLLC                                                                                                                                                                                                          First Class Mail
Adversary Party                Marsh Law Firm, PLLC, And                             Attn: Robert Y Lewis                                                                                                                                   robertlewis@marsh.law         Email
                               Pfau Cochran Vertetis Amala, PLLC                                                                                                                                                                                                          First Class Mail
Adversary Party                Mary Queen Of Heaven School                           Dan Beard Council, Bsa 438             1130 Donaldson Hwy                                     Erlanger, KY 41018‐1048                                                                First Class Mail
Adversary Party                Mason‐Dixon Cncl 221                                  18600 Crestwood Dr                     Hagerstown, MD 21742‐2752                                                                                                                     First Class Mail
Adversary Party                Mayflower Council, Boy Scouts Of America              2 Mount Royal Ave Ste 100              Marlborough, MA 01752‐1976                                                                                                                    First Class Mail
Adversary Party                McLaughlin & Lauricella, PC                           100 Century Parkway, Ste 160           Mount Laurel NJ 08054                                                                                                                         First Class Mail
Adversary Party                McNamara & Goodman, LLP                               Re: Plaintiff                          Attn: Thomas M. McNamara                               142 Temple St                   New Haven, CT 06510                                    First Class Mail
Adversary Party                Mecklenburg County Cncl 415                           1410 E 7Th St                          Charlotte, NC 28204‐2488                                                                                                                      First Class Mail
Adversary Party                Mercaldo Law Firm                                     c/o Carlo N. Mercaldo                  1853 North Kolb Road                                   Tucson, Arizona 85715                                                                  First Class Mail
Adversary Party                Merson Law, PLLC                                      Attn: Jordan K Merson                                                                                                                                  jmerson@mersonlaw.com         Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Merson Law, PLLC, and Wilson, Bave, Conboy, Cozza &                                                                                                                                                                                        First Class Mail
                               Couzens, PC                                           950 Third Avenue, 18th Floor           New York New York 10022
Adversary Party                Miami Valley Cncl 444                                 7285 Poe Ave                           Dayton, OH 45414‐2560                                                                                                                         First Class Mail
Adversary Party                Michael G Dowd                                        Sweeney, Reich & Bolz, LLP             1981 Marcus Ave, Ste 200                               Lake Success, NY 11042                                                                 First Class Mail
Adversary Party                Michael G. Dowd                                       Michael G. Dowd                                                                                                                                        michaelgdowd@gmail.com;       Email
                                                                                                                                                                                                                                            gkosmakos@srblawfirm.com;     First Class Mail
                                                                                                                                                                                                                                            gsweeney@srblawfirm.com
Adversary Party                Michael J. George, PC                                 Michael J. George                      615 2nd Avenue North, Suite 201                        Great Falls, Montana 59403                                                             First Class Mail
Adversary Party                Michigan City Yacht Club                              Lasalle Council 165                    12 1/2 On The Lk                                       Michigan City, IN 46360‐3272                                                           First Class Mail
Adversary Party                Mick Levin, P.L.C.                                    c/o Mick Levin                         3401 North 32nd Street                                 Phoenix, Arizona 85018                                                                 First Class Mail
Adversary Party                Mid‐America Cncl 326                                  12401 W Maple Rd                       Omaha, NE 68164‐1853                                                                                                                          First Class Mail
Adversary Party                Middle Tennessee Cncl C/O Carl Adkins                 3414 Hillsboro Rd                      Nashville, TN 37215‐1412                                                                                                                      First Class Mail
Adversary Party                Mid‐Iowa Council , BSA                                6123 Scout Trail                       Des Moines, IA 50321                                                                                                                          First Class Mail
Adversary Party                Midnight Sun Cncl 696                                 1400 Gillam Way                        Fairbanks, AK 99701‐6044                                                                                                                      First Class Mail
Adversary Party                Minsi Trails Cncl #502                                991 Postal Rd                          Allentown, PA 18109‐9516                                                                                                                      First Class Mail
Adversary Party                Minsi Trails Cncl #502                                Po Box 20624                           Lehigh Valley, PA 18002‐0624                                                                                                                  First Class Mail
Adversary Party                Mississippi Valley Cncl/Dist                          3007 Flint Hills Dr                    Burlington, IA 52601‐1754                                                                                                                     First Class Mail
Adversary Party                Mobile Area Cncl 4                                    2587 Government Blvd                   Mobile, AL 36606‐1697                                                                                                                         First Class Mail
Adversary Party                Monmouth Cncl No 347                                  705 Ginesi Dr                          Morganville, NJ 07751‐1235                                                                                                                    First Class Mail
Adversary Party                Montana Cncl 315                                      820 17Th Ave S                         Great Falls, MT 59405‐5939                                                                                                                    First Class Mail
Adversary Party                Montana State University                              Attn: Msu Admissions                   201 Strand Un                                          Po Box 172190                   Bozeman, MT 59717‐2190                                 First Class Mail
Adversary Party                Montana State University                              Internship & Student Empl Srvcs        177 Strand Union Bldg                                  Bozeman, MT 59717                                                                      First Class Mail
Adversary Party                Montoya, Lucero & Pastor, PA                          c/o Robert E. Pastor                   3200 North Central Avenue, Suite 2550                  Phoenix, Arizona 85012                                                                 First Class Mail
Adversary Party                Moose Intl, Inc Rockville Ch                          National Capital Area Council 082      13755 Travilah Rd                                      Rockville, MD 20850‐3532                                                               First Class Mail
Adversary Party                Moose Lodge Club 356                                  Lincoln Heritage Council 205           736 Lain Ave                                           Bowling Green, KY 42101‐4945                                                           First Class Mail
Adversary Party                Moraine Trails Cncl Bsa                               C/O Russell Cawthorne                  830 Morton Ave                                         Butler, PA 16001‐3398                                                                  First Class Mail
Adversary Party                Morgan & Morgan, PA                                   Attn: Paul L Sangiovanni                                                                                                                               psangi@forthepeople.com       Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Mount Baker Cncl 606                                  1715 100Th Pl Se Ste B                 Everett, WA 98208‐3846                                                                                                                        First Class Mail
Adversary Party                Mount Diablo Silverado Council                        800 Ellinwood Way                      Pleasant Hill, CA 94523‐4703                                                                                                                  First Class Mail
Adversary Party                Mountain West Fire Systems LLC                        Utah National Parks 591                Po Box 461015                                          Leeds, UT 84746‐1015                                                                   First Class Mail
Adversary Party                Nagel Rice, LLP                                       Bruce H. Nagel                                                                                                                                         bnagel@nagelrice.com          Email
                                                                                     Bradley L. Rice                                                                                                                                        brice@nagelrice.com           First Class Mail
Adversary Party                Narragansett Cncl 546                                 Po Box 14777                           East Providence, RI 02914‐0777                                                                                                                First Class Mail
Adversary Party                National Capital Area Cncl 82                         9190 Rockville Pike                    Bethesda, MD 20814‐3897                                                                                                                       First Class Mail
Adversary Party                Nevada Area Cncl 329                                  500 Double Eagle Ct                    Reno, NV 89521‐8991                                                                                                                           First Class Mail
Adversary Party                New Birth Of Freedom C/O Clyde Keller                 1 Baden Powell Ln                      Mechanicsburg, PA 17050‐2344                                                                                                                  First Class Mail
Adversary Party                New Hope Lutheran Church                              Baltimore Area Council 220             8575 Guilford Rd                                       Columbia, MD 21046‐3301                                                                First Class Mail
Adversary Party                New Hope Lutheran Church                              Central N Carolina Council 416         1615 Brantley Rd                                       Kannapolis, NC 28083‐3917                                                              First Class Mail
Adversary Party                New Hope Lutheran Church                              Longhorn Council 662                   2105 Willis Ln                                         Keller, TX 76248‐3164                                                                  First Class Mail
Adversary Party                New Hope Lutheran Church                              Theodore Roosevelt Council 386         60 Oliver Ave                                          Valley Stream, NY 11580‐1655                                                           First Class Mail
Adversary Party                Nixon, Vogelman, Slawsky & Simoneau, PA               Attn: Kirk C Simoneau                                                                                                                                  ksimoneau@davenixonlaw.com    Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Noaker Law Firm, LLC,                                 Attn: Stephan H Peskin                                                                                                                                 peskin@tolmagepeskinlaw.com   Email
                               Tolmage, Peskin, Harris & Falick, And                                                                                                                                                                                                      First Class Mail
                               James, Vernon & Weeks, PA
Adversary Party                North Florida Cncl 87                                 521 Edgewood Ave S                     Jacksonville, FL 32205‐5359                                                                                                                   First Class Mail
Adversary Party                Northeast Georgia Cncl 101                            Po Box 399                             Jefferson, GA 30549‐0399                                                                                                                      First Class Mail
Adversary Party                Northeast Illinois Council                            2745 Skokie Valley Rd                  Highland Park, IL 60035‐1042                                                                                                                  First Class Mail
Adversary Party                Northeast Iowa Cncl 178                               10601 Military Rd                      Dubuque, IA 52003‐8978                                                                                                                        First Class Mail
Adversary Party                Northeastern Pennsylvania Council                     72 Montage Mountain Rd                 Moosic, PA 18507‐1753                                                                                                                         First Class Mail
Adversary Party                Northern Lights Cncl 429                              4200 19Th Ave S                        Fargo, ND 58103‐7207                                                                                                                          First Class Mail
Adversary Party                Northern New Jersey Cncl 333                          25 Ramapo Valley Rd                    Oakland, NJ 07436‐1709                                                                                                                        First Class Mail
Adversary Party                Northern Star Cncl #250                               6202 Bloomington Rd                    Fort Snelling, MN 55111‐2600                                                                                                                  First Class Mail
Adversary Party                Northwest Georgia Cncl 100                            Po Box 1422                            Rome, GA 30162‐1422                                                                                                                           First Class Mail
Adversary Party                Northwest Texas Cncl 587                              3604 Maplewood Ave                     Wichita Falls, TX 76308‐2121                                                                                                                  First Class Mail
Adversary Party                Norwela Area Cncl 215                                 3508 Beverly Pl                        Shreveport, LA 71104‐4606                                                                                                                     First Class Mail
Adversary Party                Nye, Peabody, Stirling, Hale & Miller, LLP            Attn: Timothy C Hale                                                                                                                                   timothy@nps‐law.com           Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Occoneechee Cncl 421                                  3231 Atlantic Ave                      Raleigh, NC 27604‐1675                                                                                                                        First Class Mail
Adversary Party                Oddo & Babat, P.C.                                    David M. Oddo                          8 West 38th Street, Suite 1002                         New York, New York 10018                                                               First Class Mail
Adversary Party                Ohio River Valley Council                             Ohio River Valley Council 619          Po Box 6186                                            Wheeling, WV 26003‐0716                                                                First Class Mail
Adversary Party                Okun, Oddo & Babat, P.C.                              David M. Oddo                                                                                                                                          do@oddobabat.com              Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Old Hickory Community Center                          Middle Tennessee Council 560           1050 Donelson Ave                                      Old Hickory, TN 37138‐3111                                                             First Class Mail
Adversary Party                Old North State Cncl 70                               1405 Westover Ter                      Greensboro, NC 27408‐7908                                                                                                                     First Class Mail
Adversary Party                Orange County Council                                 Bsa C/O John Van Dreese                1211 E Dyer Rd Ste 100                                 Santa Ana, CA 92705‐5670                                                               First Class Mail
Adversary Party                Orchard Park Ward LDS Buffalo Stake                   Greater Niagara Frontier Council 380   4005 Baker Rd                                          Orchard Park, NY 14127‐2032                                                            First Class Mail
Adversary Party                Oregon Trail Cncl 697                                 2525 Martin Luther King Jr Blvd        Eugene, OR 97401‐5898                                                                                                                         First Class Mail
Adversary Party                Ore‐Ida Cncl 106                                      8901 W Franklin Rd                     Boise, ID 83709‐0638                                                                                                                          First Class Mail
Adversary Party                Our Holy Redeemer                                     Theodore Roosevelt Council 386         37 S Ocean Ave                                         Freeport, NY 11520‐3526                                                                First Class Mail
Adversary Party                Our Lady Of Divine Providence Catholic                Southeast Louisiana Council 214        1000 N Starrett Rd                                     Metairie, LA 70003‐5852                                                                First Class Mail
Adversary Party                Our Lady Of Guadalupe                                 California Inland Empire Council 045   5048 D St                                              Chino, CA 91710‐4027                                                                   First Class Mail
Adversary Party                Our Lady Of Guadalupe                                 Chief Seattle Council 609              7000 35Th Ave Sw                                       Seattle, WA 98126‐3212                                                                 First Class Mail
Adversary Party                Our Lady Of Guadalupe                                 Garden State Council 690               135 N White Horse Pike                                 Laurel Springs, NJ 08021‐1648                                                          First Class Mail
Adversary Party                Our Lady Of Lourdes                                   Bay‐Lakes Council 635                  1305 Lourdes Ave                                       De Pere, WI 54115‐1018                                                                 First Class Mail
Adversary Party                Our Lady Of Lourdes                                   Occoneechee 421                        2710 Overbrook Dr                                      Raleigh, NC 27608‐1524                                                                 First Class Mail
Adversary Party                Our Lady Of Lourdes                                   Seneca Waterways 397                   150 Varinna Dr                                         Rochester, NY 14618‐1532                                                               First Class Mail
Adversary Party                Our Lady Of Lourdes                                   Southeast Louisiana Council 214        345 Westchester Pl                                     Slidell, LA 70458‐5243                                                                 First Class Mail
Adversary Party                Our Lady Of Lourdes                                   Three Harbors Council 636              3722 S 58Th St                                         Milwaukee, WI 53220‐2053                                                               First Class Mail
Adversary Party                Our Lady Of Lourdes Catholic School                   468 W 143Rd St                         New York, NY 10031‐6210                                                                                                                       First Class Mail
Adversary Party                Our Lady Of Sorrows                                   Rio Grande Council 775                 1108 W Hackberry Ave                                   Mcallen, TX 78501‐4304                                                                 First Class Mail
Adversary Party                Our Lady Of The Springs Catholic Church               North Florida Council 087              4047 Ne 21St St                                        Ocala, FL 34470‐3146                                                                   First Class Mail
Adversary Party                Our Mother Of Good Counsel Parish                     Greater Los Angeles Area 033           2060 N Vermont Ave                                     Los Angeles, CA 90027‐1919                                                             First Class Mail
Adversary Party                Our Savior Lutheran Church                            1400 New York 52                       Fishkill, NY 12524                                                                                                                            First Class Mail
Adversary Party                Our Savior Lutheran Church                            Capitol Area Council 564               1513 E Yager Ln                                        Austin, TX 78753‐7117                                                                  First Class Mail
Adversary Party                Our Savior Lutheran Church                            Chief Seattle Council 609              745 Front St S                                         Issaquah, WA 98027‐4206                                                                First Class Mail
Adversary Party                Our Savior Lutheran Church                            Circle Ten Council 571                 3003 Horizon Rd                                        Rockwall, TX 75032‐5818                                                                First Class Mail
Adversary Party                Our Savior Lutheran Church                            Circle Ten Council 571                 411 N Town East Blvd                                   Mesquite, TX 75150‐4733                                                                First Class Mail
Adversary Party                Our Savior Lutheran Church                            Circle Ten Council 571                 411 Town East Blvd                                     Mesquite, TX 75182                                                                     First Class Mail
Adversary Party                Our Savior Lutheran Church                            Greater Los Angeles Area 033           512 W Duarte Rd                                        Arcadia, CA 91007‐7323                                                                 First Class Mail
Adversary Party                Our Savior Lutheran Church                            Greater St Louis Area Council 312      2800 Elm St                                            Saint Charles, MO 63301‐4618                                                           First Class Mail
Adversary Party                Our Savior Lutheran Church                            Gulf Stream Council 085                1850 6Th Ave                                           Vero Beach, FL 32960‐5422                                                              First Class Mail
Adversary Party                Our Savior Lutheran Church                            Hudson Valley Council 374              1400 Route 52                                          Fishkill, NY 12524‐1620                                                                First Class Mail
Adversary Party                Our Savior Lutheran Church                            Mid‐America Council 326                500 N 24Th St                                          Denison, IA 51442‐1704                                                                 First Class Mail
Adversary Party                Our Savior Lutheran Church                            National Capital Area Council 082      6194 Dumfries Rd                                       Warrenton, VA 20187‐4169                                                               First Class Mail
Adversary Party                Our Savior Lutheran Church                            National Capital Area Council 082      6324 Dumfries Rd                                       Warrenton, VA 20187                                                                    First Class Mail
Adversary Party                Our Savior Lutheran Church                            North Florida Council 087              260 Marion Oaks Ln                                     Ocala, FL 34473‐2812                                                                   First Class Mail
Adversary Party                Our Savior Lutheran Church                            Pacific Harbors Council, Bsa 612       4519 112Th St E                                        Tacoma, WA 98446‐5229                                                                  First Class Mail
Adversary Party                Our Savior Lutheran Church                            Piedmont Council 420                   2160 35Th Avenue Dr Ne                                 Hickory, NC 28601‐9264                                                                 First Class Mail
Adversary Party                Our Savior Lutheran Church                            Three Fires Council 127                1244 W Army Trail Rd                                   Carol Stream, IL 60188‐9000                                                            First Class Mail
Adversary Party                Overland Trails Cncl 322                              2808 O Flannagan St                    Grand Island, NE 68803‐1331                                                                                                                   First Class Mail
Adversary Party                Ozark Trails Council Bsa                              C/O Kevin Walker                       1616 S Eastgate Ave                                    Springfield, MO 65809‐2116                                                             First Class Mail
Adversary Party                Pacific Harbors Council                               C/O Jerry Robinson                     34915 46Th Ave S                                       Auburn, WA 98001‐9011                                                                  First Class Mail
Adversary Party                Pacific Skyline Cncl 31                               1150 Chess Dr                          Foster City, CA 94404‐1107                                                                                                                    First Class Mail
Adversary Party                Padberg, Corrigan & Applebaum                         Attn: Matthew J Padberg                                                                                                                                mjp@padberglaw.com            Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Padberg, Corrigan & Applebaum                         Attn: Nicole B Knepper                                                                                                                                 nicole@padberglaw.com         Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Palmetto Council                                      C/O John Thompson                      1310 Dubreils Way                                      Fort Mill, SC 29708‐6978                                                               First Class Mail
Adversary Party                Palmetto Council                                      C/O Wayne Hall                         112 Sheldon Dr                                         Moore, SC 29369‐9352                                                                   First Class Mail
Adversary Party                Panish Shea & Boyle LLP                               c/o Brian J. Panish                    11111 Santa Monica Boulevard, Suite 700                Los Angeles, California 90025                                                          First Class Mail
Adversary Party                Panish Shea & Boyle, LLP                              Attn: Spencer R Lucas                                                                                                                                  lucas@psblaw.com              Email
                                                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Park Presbyterian Church                              Seneca Waterways 397                   110 Maple Ct                                           Newark, NY 14513‐1701                                                                  First Class Mail
Adversary Party                Park Presbyterian Church                              W D Boyce 138                          201 N Vermillion St                                    Streator, IL 61364‐2253                                                                First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                           Page 7 of 10
                                                                          Case 20-50527-LSS                                                    Doc 187                                    Filed 07/23/21                  Page 10 of 12
                                                                                                                                                                 Exhibit A
                                                                                                                                                                 Service List
                                                                                                                                                           Served as set forth below

       Description                                    Name                                                                                                         Address                                                                      Email                    Method of Service
Adversary Party                Parker Waichman LLP                                       6 Harbor Park Drive                 Port Washington NY 11050                                                                                                        First Class Mail
Adversary Party                Pashamn Stein Walker Hayden                               Attn: Justin P Walder                                                                                                              jpwalder@pashmanstein.com        Email
                                                                                                                                                                                                                                                             First Class Mail

Adversary Party                Pathway To Adventure Council                              811 W Hillgrove Ave                 La Grange, IL 60525‐5822                                                                                                        First Class Mail
Adversary Party                Patrick Malone & Associates, P.C., and                    Patrick A. Malone,                                                                                                                 pmalone@patrickmalonelaw.com     Email
                                                                                         Daniel C. Scialpi                                                                                                                  Dscalpi@patrickmalonelaw.com     First Class Mail
Adversary Party                Paul Mones, PC                                            Attn: Paul Mones, Courtney Kiehl                                                                                                   paul@paulmones.com               Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Paul Mones, PC                                            c/o Paul Mones                      13101 Washington Boulevard                               Los Angeles, California 90066                                          First Class Mail
Adversary Party                Paulson & Nace, PLLC                                      Christopher T. Nace                 1025 Thomas Jefferson Street, NW, Suite 810              Washington, D.C. 20007                ctnace@paulsonandnace.com        Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Pee Dee Area Cncl 552                                     Po Box 268                          Florence, SC 29503‐0268                                                                                                         First Class Mail
Adversary Party                Penn Law, And                                             Attn: Darren W Penn,                                                                                                               darren@pennlawgroup.com          Email
                               Paul Mones, PC                                                                                                                                                                                                                First Class Mail
Adversary Party                Pennsylvania Dutch Cncl 524                               630 Janet Ave Ste B114              Lancaster, PA 17601‐4582                                                                                                        First Class Mail
Adversary Party                Perkin & Faria, LLLC                                      Brandee J.K. Faria                  Davies Pacific Center, 841 Bishop Street, #1000          Hononlulu, Hawaii 96813                                                First Class Mail
Adversary Party                Pfau Cochran Vertetis Amala PLLC                          c/o Michael T. Pfau                 403 Columbia Street, Suite 500                           Seattle, Washington 98104                                              First Class Mail
Adversary Party                Pfau Cochran Vertetis Amala, PLLC                         Attn: Jason P Amala                                                                                                                jason@pcvalaw.com                Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Pfau Cochran Vertetis Amala, PLLC                         Attn: Michael T Pfau                                                                                                               michael@pcvalaw.com              Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Phelan Petty, Plc, And                                    Attn: Brielle M Hunt                                                                                                               bhunt@phelanpetty.com            Email
                               Andreozzi & Associates, PC                                                                                                                                                                                                    First Class Mail
Adversary Party                Phelan Petty, Plc, And                                    Attn: Jonathan M Petty                                                                                                             jpetty@phelanpetty.com           Email
                               Andreozzi & Associates, PC                                                                                                                                                                                                    First Class Mail
Adversary Party                Phillips & Paolicelli, LLP                                747 Third Avenue, 6th Floor         New York NY 10017                                                                                                               First Class Mail
Adversary Party                Phillips & Paolicelli, LLP                                c/o Diane Paolicelli                747 Third Avenue, 6th Floor                              New York, New York 10017                                               First Class Mail
Adversary Party                Phillips & Paolicelli, LLP, and Cooney & Conway           747 Third Avenue, 6th Floor         New York NY 10017                                                                                                               First Class Mail
Adversary Party                Phillips &, PAolicelli, LLP, And                          Attn: Diane Paolicelli                                                                                                             dpaolicelli@p2law.com            Email
                               Fanizzi & Barr, PC                                                                                                                                                                                                            First Class Mail
Adversary Party                Phillips &, PAolicelli, LLP, And                          Attn: Michael Deruve                                                                                                               mderuve@p2law.com                Email
                               Fanizzi & Barr, PC                                                                                                                                                                                                            First Class Mail
Adversary Party                Phillips &, PAolicelli, LLP, And                          Attn: Paul Barr                                                                                                                    pbarr@fanizziandbarr.com         Email
                               Fanizzi & Barr, PC                                                                                                                                                                                                            First Class Mail
Adversary Party                Piedmont Community Church                                 Piedmont Council 042                400 Highland Ave                                         Piedmont, CA 94611‐4043                                                First Class Mail
Adversary Party                Pikes Peak Cncl 60                                        985 W Fillmore St                   Colorado Springs, CO 80907‐5809                                                                                                 First Class Mail
Adversary Party                Pine Burr Area Cncl 304                                   1318 Hardy St                       Hattiesburg, MS 39401‐4982                                                                                                      First Class Mail
Adversary Party                Pine Bush Hook & Ladder Co                                Hudson Valley Council 374           Po Box 1                                                 Pine Bush, NY 12566‐0001                                               First Class Mail
Adversary Party                Pine Tree Cncl 218                                        146 Plains Rd                       Raymond, ME 04071‐6234                                                                                                          First Class Mail
Adversary Party                Pony Express Cncl 311                                     1704 Buckingham                     St Joseph, MO 64508                                                                                                             First Class Mail
Adversary Party                Portell Law, PC                                           c/o Stephen T. Portell              4065 East Cooper Street                                  Tucson, Arizona 85711                                                  First Class Mail
Adversary Party                Potawatomi Area Cncl 651                                  804 Bluemound Rd                    Waukesha, WI 53188‐1698                                                                                                         First Class Mail
Adversary Party                Powers & Santola, LLP                                     100 Great Oak Blvf, Ste 123         Albany NY 12203                                                                                                                 First Class Mail
Adversary Party                Prairielands Cncl 117                                     3301 Farber Dr                      Champaign, IL 61822‐1085                                                                                                        First Class Mail
Adversary Party                President                                                 Brian Stone                         21 South Franklin Avenue                                 Valley Stream, NY 11580                                                First Class Mail
Adversary Party                Principe & Strasnick, PC                                  17 Lark Avenue                      Saugus MA 01906                                                                                                                 First Class Mail
Adversary Party                Puerto Rico Cncl #661                                     Ave Esmeralda 405, Ste 102          Guaynabo, PR 00969                                                                                                              First Class Mail
Adversary Party                Pushmataha Area Cncl 691                                  420 31St Ave N                      Columbus, MS 39705‐1806                                                                                                         First Class Mail
Adversary Party                Quapaw Area Cncl 18                                       3220 Cantrell Rd                    Little Rock, AR 72202‐1847                                                                                                      First Class Mail
Adversary Party                Queens Creek Utd Methodist Church                         East Carolina Council 426           324 Hubert Blvd                                          Hubert, NC 28539‐4266                                                  First Class Mail
Adversary Party                Quivira Coalition                                         1413 2Nd St Ste 1                   Santa Fe, NM 87505‐3435                                                                                                         First Class Mail
Adversary Party                Rainbow Connection Of Grand Rapids, Inc                   Po Box 1906                         Islamorada, FL 33036‐1906                                                                                                       First Class Mail
Adversary Party                Rebenack, Aronow & Mascolo, LLP                           Attn: J Silvio Mascolo                                                                                                             jmascolo@ram.law                 Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Rebenack, Aronow & Mascolo, LLP                           111 Livingston Ave                  New Brunswick, NJ 08901                                                                                                         First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Blackhawk Area 660                  1320 Dean St                                             Woodstock, IL 60098‐4112                                               First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Buckskin 617                        1 Deerwalk Ln                                            Charleston, WV 25314‐2103                                              First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Buckskin 617                        116 Hickory Rd                                           Charleston, WV 25314‐1824                                              First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Buffalo Trail Council 567           824 E 18Th St                                            Odessa, TX 79761‐1306                                                  First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Capitol Area Council 564            1500 W Anderson Ln                                       Austin, TX 78757‐1453                                                  First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Cherokee Area Council 469 469       3700 Woodland Rd                                         Bartlesville, OK 74006‐4531                                            First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Chief Seattle Council 609           6001 Island Crest Way                                    Mercer Island, WA 98040‐4518                                           First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Coronado Area Council 192           743 E Magnolia Rd                                        Salina, KS 67401‐6912                                                  First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Greater St Louis Area Council 312   1620 Boyd St                                             De Soto, MO 63020‐1070                                                 First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Gulf Stream Council 085             2450 Se Ocean Blvd                                       Stuart, FL 34996‐3312                                                  First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Heart Of Virginia Council 602       9400 Redbridge Rd                                        North Chesterfield, VA 23236‐3566                                      First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Illowa Council 133                  1107 Tanglefoot Ln                                       Bettendorf, IA 52722‐1738                                              First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Inland Nwest Council 611            3606 S Schafer Rd                                        Spokane Valley, WA 99206‐9518                                          First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Longs Peak Council 062              7755 Greenstone Trl                                      Fort Collins, CO 80525‐8409                                            First Class Mail
Adversary Party                Redeemer Lutheran Church                                  National Capital Area Council 082   5120 Harrison Rd                                         Fredericksburg, VA 22408‐1803                                          First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Northern Star Council 250           3770 Bellaire Ave                                        White Bear Lake, MN 55110‐4901                                         First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Ozark Trails Council 306            1703 E State Route 72                                    Rolla, MO 65401                                                        First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Patriots Path Council 358           203 Eyland Ave                                           Succasunna, NJ 07876‐1109                                              First Class Mail
Adversary Party                Redeemer Lutheran Church                                  President Gerald R Ford 781         Po Box 184                                               Interlochen, MI 49643‐0184                                             First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Tidewater Council 596               1901 Airline Blvd                                        Portsmouth, VA 23701‐2901                                              First Class Mail
Adversary Party                Redeemer Lutheran Church                                  Twin Valley Council Bsa 283         191 Water St                                             Alden, MN 56009‐1108                                                   First Class Mail
Adversary Party                Redwood Empire Cncl 41                                    1000 Apollo Way Ste 106             Santa Rosa, CA 95407‐5442                                                                                                       First Class Mail
Adversary Party                Reformation Lutheran Church                               Greater Tampa Bay Area 089          460 Old Polk City Rd                                     Lakeland, FL 33809‐2314                                                First Class Mail
Adversary Party                Reformation Lutheran Church                               Hawk Mountain Council 528           3670 Perkiomen Ave                                       Reading, PA 19606‐2713                                                 First Class Mail
Adversary Party                Regis Catholic Schools                                    Chippewa Valley Council 637         2100 Fenwick Ave                                         Eau Claire, WI 54701‐4421                                              First Class Mail
Adversary Party                Richardson Patrick Westbrook & Brickman, LLC              1037‐A Chuck Dawley Blvd.           Mt Pleasant SC 29464                                                                                                            First Class Mail
Adversary Party                Richmond Hill Utd Methodist Church                        Coastal Georgia Council 099         Po Box 1480                                              Richmond Hill, GA 31324‐1480                                           First Class Mail
Adversary Party                Rio Grande Cncl 775                                       6912 W Expressway 83                Harlingen, TX 78552‐3701                                                                                                        First Class Mail
Adversary Party                Rip Van Winkle Cncl 405                                   1300 Ulster Ave Ste 107             Kingston, NY 12401‐1571                                                                                                         First Class Mail
Adversary Party                Rittgers & Rittgers                                       Konrad Kircher                      12 E. Warren St.                                         Lebanon, Ohio 45036                                                    First Class Mail
Adversary Party                Roberts Fowler & Visosky, LLP                             Attn: Kevin J Fowler, Esq                                                                                                          fowler@guamlawoffice.com         Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Robins Kaplan LLP                                         c/o Ian S. Millican                 399 Park Avenue, Suite 3600                              New York, New York 10022                                               First Class Mail
Adversary Party                Robins Kaplan, LLP, And                                   Attn: Nahid A Shaikh                                                                                                               nshaikh@robinskaplan.com         Email
                               Jeff Anderson & Associates, PA                                                                                                                                                                                                First Class Mail
Adversary Party                Robins Kaplan, LLP, And                                   Attn: Patrick Stoneking                                                                                                            pstoneking@robinskaplan.com      Email
                               Jeff Anderson & Associates, PA                                                                                                                                                                                                First Class Mail
Adversary Party                Robins Kaplan, LLP, And                                   Attn: Rayna E Kessler                                                                                                              rkessler@robinskaplan.com        Email
                               Jeff Anderson & Associates, PA                                                                                                                                                                                                First Class Mail
Adversary Party                Rocky Mountain Concepts                                   Po Box 620670                       Littleton, CO 80162‐0670                                                                                                        First Class Mail
Adversary Party                Roman Catholic Church Of Maria Regina                     Theodore Roosevelt Council 386      3945 Jerusalem Ave                                       Seaford, NY 11783‐1631                                                 First Class Mail
Adversary Party                Romanucci & Blandin, LLC                                  321 N. Clark Street, Ste 900        Chicago IL 60654                                                                                                                First Class Mail
Adversary Party                Rosenberg McKay Hoffman                                   Randall Rosenberg                   737 Bishop Street, 2350 Makai Tower                      Honolulu, Hawaii 96813                                                 First Class Mail
Adversary Party                Rotary Scout Reservation                                  Twin Rivers Council 364             279 Davitt Lake Rd                                       Averill Park, NY 12018‐5321                                            First Class Mail
Adversary Party                Rothstein Donatelli, LLP                                  Attn: Carolina K Manierra                                                                                                          cmanierre@rothsteinlaw.com       Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Rothstein Donatelli, LLP                                  Attn: Carolyn C Nichols                                                                                                            cmnichols@rothsteinlaw.com       Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Rothstein Donatelli, LLP                                  Attn: Paul M Linnenburger                                                                                                          plinnenburger@rothsteinlaw.com   Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Rotterdam Elks 2157                                       Twin Rivers Council 364             1152 Curry Rd                                            Rotterdam, NY 12306‐3706                                               First Class Mail
Adversary Party                Rubenstein & Rynecki, Esqs.                               Sanford Rubenstein, Esq.                                                                                                           attyrubenstein@aol.com           Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Russell Memorial Utd Methodist Church                     Circle Ten Council 571              201 S 4Th St                                             Wills Point, TX 75169‐2634                                             First Class Mail
Adversary Party                Ryder Law Firm                                            Attn: Jesse P Ryder                                                                                                                ryderlawfirm@gmail.com           Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                Sacred Heart Cathedral                                    Seneca Waterways 397                296 Flower City Park                                     Rochester, NY 14615‐3613                                               First Class Mail
Adversary Party                Sacred Heart Church                                       Aloha Council, Bsa 104              1701 Wilder Ave                                          Honolulu, HI 96822‐4973                                                First Class Mail
Adversary Party                Sacred Heart Church                                       Central Georgia Council 096         250 S Davis Dr                                           Warner Robins, GA 31088‐4604                                           First Class Mail
Adversary Party                Sacred Heart Church                                       Central Minnesota 296               2875 10Th Ave Ne                                         Sauk Rapids, MN 56379‐4412                                             First Class Mail
Adversary Party                Sacred Heart Church                                       Garden State Council 690            260 High St                                              Mount Holly, NJ 08060‐1404                                             First Class Mail
Adversary Party                Sacred Heart Church                                       Laurel Highlands Council 527        310 Shady Ave                                            Pittsburgh, PA 15206‐4302                                              First Class Mail
Adversary Party                Sacred Heart Church                                       Mayflower Council 251               1321 Centre St                                           Newton, MA 02459‐2466                                                  First Class Mail
Adversary Party                Sacred Heart Church                                       Mayflower Council 251               187 Hopedale St                                          Hopedale, MA 01747‐1962                                                First Class Mail
Adversary Party                Sacred Heart Church                                       Mid‐America Council 326             204 S 5Th St                                             Norfolk, NE 68701‐5220                                                 First Class Mail
Adversary Party                Sacred Heart Church                                       Narragansett 546                    14 Park St                                               North Attleboro, MA 02760‐1209                                         First Class Mail
Adversary Party                Sacred Heart Church                                       Ozark Trails Council 306            1609 N Summit Ave                                        Springfield, MO 65803‐3161                                             First Class Mail
Adversary Party                Sacred Heart Church                                       Westchester Putnam 388              40 Convent Ave                                           Yonkers, NY 10703‐2513                                                 First Class Mail
Adversary Party                Sacred Heart Of Jesus                                     Evangeline Area 212                 200 W Main St                                            Broussard, LA 70518‐3806                                               First Class Mail
Adversary Party                Sagamore Cncl 162                                         Po Box 865                          Kokomo, IN 46903‐0865                                                                                                           First Class Mail
Adversary Party                Saint Rosalies Church                                     Suffolk County Council Inc 404      31 E Montauk Hwy                                         Hampton Bays, NY 11946‐1816                                            First Class Mail
Adversary Party                Salenger, Sack Kimmel & Bavaro, LLP                       Carla A. Pinto                      180 Froehlich Farm Boulevard                             Woodbury, New York 11797                                               First Class Mail
Adversary Party                Sam Houston Area Council                                  2225 North Loop W                   Houston, TX 77008‐1311                                                                                                          First Class Mail
Adversary Party                Sam Houston Area Council                                  C/O Steve Leland, Dircamping        Po Box 924528                                            Houston, TX 77292‐4528                                                 First Class Mail
Adversary Party                Samoset Cncl 627                                          3511 Camp Phillips Rd               Weston, WI 54476‐6320                                                                                                           First Class Mail
Adversary Party                San Diego‐Imperial Cncl 49                                1207 Upas St                        San Diego, CA 92103‐5127                                                                                                        First Class Mail
Adversary Party                Sanders Warren Russell & Scheer LLP                       S. Jacob Sappington                 1855 South Ingram Mill Road, Suite 207                   Springfield, Missouri 65804                                            First Class Mail
Adversary Party                Santa Fe Trail Cncl 194                                   402 E Fulton St Ste 4               Garden City, KS 67846‐5677                                                                                                      First Class Mail
Adversary Party                Sarah Jane Johnson Church                                 Baden‐Powell Council 368            308 Main St                                              Johnson City, NY 13790‐2051                                            First Class Mail
Adversary Party                Seneca Waterways Cncl #397                                2320 Bri Hen Tl Rd                  Rochester, NY 14623‐2782                                                                                                        First Class Mail
Adversary Party                Sequoia Cncl 27                                           6005 N Tamera Ave                   Fresno, CA 93711‐3911                                                                                                           First Class Mail
Adversary Party                Sequoyah Area Cncl 713                                    129 Boone Ridge Dr                  Johnson City, TN 37615‐4928                                                                                                     First Class Mail
Adversary Party                Shamp Speed Jordan Woodward, LLC                          c/o Natalie S. Woodward             1718 Peachtree Street N.W., Suite 660                    Atlanta, Georgia 30309                                                 First Class Mail
Adversary Party                Shenandoah Area Council                                   107 Youth Development Ct            Winchester, VA 22602‐2430                                                                                                       First Class Mail
Adversary Party                Siegle & Sims, LLP                                        Eric W. Siegle                      217 Broadway, Suite 611                                  New York, New York 10007              e.siegle@siegleandsims.com       Email
                                                                                                                                                                                                                                                             First Class Mail
Adversary Party                                                                                                                                                                                                                                              First Class Mail
                               Silbowitz, Garafola, Silbowitz, Schatz & Frederick, LLP   25 West 43rd Street, Ste 711        New York NY 10036
Adversary Party                Silicon Valley Monterey Bay Council                       Silicon Valley Monterey Bay 055     970 W Julian St                                          San Jose, CA 95126‐2719                                                First Class Mail
Adversary Party                Silver & Kelmachter, LLP                                  Sameer Nath, Esq.                                                                                                                  snath@silverkelmachter.com       Email
                                                                                                                                                                                                                                                             First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                              Page 8 of 10
                                                                         Case 20-50527-LSS                                                                 Doc 187                               Filed 07/23/21                                            Page 11 of 12
                                                                                                                                                                            Exhibit A
                                                                                                                                                                           Service List
                                                                                                                                                                     Served as set forth below

       Description                                           Name                                                                                                           Address                                                                                               Email                        Method of Service
Adversary Party                Silver Golub & Teitell, LLP                             Attn: Paul A Slager, Jennifer B Goldstein                                                                                                                             jgoldstein@sgtlaw.com                 Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Silver Golub & Teitell, LLP                             Attn: Paul A Slager                               Re: Christopher Adzima                              184 Atlantic St                          Stamford, CT 06901                                           First Class Mail
Adversary Party                Silver Springs Shores Presbyterian Church, Inc          674 Silver Rd                                     Ocala, FL 34472‐2365                                                                                                                                      First Class Mail
Adversary Party                Simmons Hanly Conroy, LLC, And                          Attn: Andrea Bierstein                                                                                                                                                abierstein@simmonsfirm.com            Email
                               Law Offices Of Mitchell Garabedian                                                                                                                                                                                                                                  First Class Mail
Adversary Party                Simmons Hanly Conroy, LLC, And                          Attn: Jayne Conroy                                                                                                                                                    jconroy@simmonsfirm.com               Email
                               Law Offices Of Mitchell Garabedian                                                                                                                                                                                                                                  First Class Mail
Adversary Party                Simmons Hanly Conroy, LLC, And                          Attn: Paul J Hanly                                                                                                                                                    phanly@simmonsfirm.com                Email
                               Law Offices Of Mitchell Garabedian                                                                                                                                                                                                                                  First Class Mail
Adversary Party                Simon Kenton Council                                    Simon Kenton Council 441                          991 E Main St                                       Chillicothe, OH 45601‐2845                                                                            First Class Mail
Adversary Party                Sioux Council                                           800 N West Ave                                    Sioux Falls, SD 57104‐5720                                                                                                                                First Class Mail
Adversary Party                Slater Slater Schulman LLP                              c/o Adam P. Slater                                488 Madison Avenue, 20th Floor                      New York, New York 10022                                                                              First Class Mail
Adversary Party                Snake River Area Council 111                            2988 Falls Ave E                                  Twin Falls, ID 83301‐8423                                                                                                                                 First Class Mail
Adversary Party                South Florida Cncl 84                                   15255 Nw 82Nd Ave                                 Miami Lakes, FL 33016‐1476                                                                                                                                First Class Mail
Adversary Party                South Georgia Baptist                                   Golden Spread Council 562                         5209 S Georgia St                                   Amarillo, TX 79110‐3230                                                                               First Class Mail
Adversary Party                South Plains Church Of Christ                           South Plains Council 694                          6802 Elkhart Ave                                    Lubbock, TX 79424‐1433                                                                                First Class Mail
Adversary Party                South Presbyterian Church                               Northern New Jersey Council, Bsa 333              150 Church St                                       Bergenfield, NJ 07621                                                                                 First Class Mail
Adversary Party                South Texas Cncl 577                                    700 Everhart Rd Bldg A                            Corpus Christi, TX 78411‐1939                                                                                                                             First Class Mail
Adversary Party                Southeast Louisiana Cncl 214                            4200 S I 10 Service Rd W Ste 101                  Metairie, LA 70001‐1237                                                                                                                                   First Class Mail
Adversary Party                Southern Shores Fsc 783                                 3914 Bestech Rd                                   Ypsilanti, MI 48197‐2262                                                                                                                                  First Class Mail
Adversary Party                Southern Shores Fsc 783                                 4290 Bristlecone Dr                               Portage, MI 49024‐9055                                                                                                                                    First Class Mail
Adversary Party                Southern Sierra Cncl 30                                 2417 M St                                         Bakersfield, CA 93301‐2341                                                                                                                                First Class Mail
Adversary Party                Southwest Florida Council                               C/O Ron Barbour                                   1801 Boy Scout Dr                                   Fort Myers, FL 33907‐2114                                                                             First Class Mail
Adversary Party                STARK & STARK, P.C.                                     Joseph H. Lemkin, Esq.                                                                                                                                                jlemkin@stark‐stark.com               Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Start & Stark                                           Attn: Michael G Donahue, III                                                                                                                                          mdonahue@stark‐stark.com              Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Steve Boyd, PC                                          c/o Stephen Boyd                                  40 North Forest Road                                Williamsville, New York 14221                                                                         First Class Mail
Adversary Party                Stevens & Lee, P.C.                                     Joseph H. Huston, Jr.                                                                                                                                                 jhh@stevenslee.com                    Email
Adversary Party                Stobierski & Connor                                     Attn: John P Connor, Esq                                                                                                                                              jconnor@stobierski.com                Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Stonewall Jackson Area Cncl 763                         801 Hopeman Pkwy                                  Waynesboro, VA 22980‐1825                                                                                                                                 First Class Mail
Adversary Party                Suffolk County Cncl 404                                 7 Scouting Blvd                                   Medford, NY 11763‐2241                                                                                                                                    First Class Mail
Adversary Party                Susquehanna Community Elementary School                 Baden‐Powell Council 368                          3192 Turnpike St                                    Susquehanna, PA 18847‐8154                                                                            First Class Mail
Adversary Party                Suwannee River Cncl #664                                2032 Thomasville Rd                               Tallahassee, FL 32308‐0734                                                                                                                                First Class Mail
Adversary Party                Swartz & Swartz, P.C, And                               Attn: Alan L Cantor                                                                                                                                                   acantor@swartzlaw.com                 Email
                               Paul Mones, PC                                                                                                                                                                                                                                                      First Class Mail
Adversary Party                Swartz & Swartz, P.C, And                               Attn: James A Swartz                                                                                                                                                  jswartz@swartzlaw.com                 Email
                               Paul Mones, PC                                                                                                                                                                                                                                                      First Class Mail
Adversary Party                Sweeney, Reich & Bolz, LLP                              Gerard J. Sweeney, Esq.                                                                                                                                               gkosmakos@srblawfirm.com              Email
                                                                                                                                                                                                                                                             gsweeney@srblawfirm.com               First Class Mail
Adversary Party                Swenson & Shelley PLLC                                  107 S. 1470 E Ste 201                             St George UT 84790                                                                                                                                        First Class Mail
Adversary Party                Syracuse University                                     Attn: Office Of Aid And Scholarships              200 Archbold N                                      Syracuse, NY 13244‐1140                                                                               First Class Mail
Adversary Party                Syracuse University                                     For Benefit Of: Michael Sessa                     200 Archbold North                                  Syracuse, NY 13244‐1140                                                                               First Class Mail
Adversary Party                Syracuse University                                     For Benefit Of: Robert V Fodera, Jr               200 Archbold North                                  Syracuse, NY 13244‐1140                                                                               First Class Mail
Adversary Party                Syracuse University                                     For Benefit Of: Xavier Holliday                   200 Archbold North                                  Syracuse, NY 13244‐1140                                                                               First Class Mail
Adversary Party                Syracuse University                                     Attn: Scholarship Office                          216 Archbold N                                      Syracuse, NY 13244‐1140                                                                               First Class Mail
Adversary Party                Tanner & Ortega, LLP                                    299 Broadway, Ste 1700                            New York NY 10007                                                                                                                                         First Class Mail
Adversary Party                Tecumseh Council                                        1693 Shadylane Dr                                 Beavercreek, OH 45432‐3924                                                                                                                                First Class Mail
Adversary Party                Texas Southwest Cncl No 741                             Po Box 1584                                       San Angelo, TX 76902‐1584                                                                                                                                 First Class Mail
Adversary Party                Texas Trails Council #561                               Paid At The Direction Of: Southern Region Trust   3811 N 1St St                                       Abilene, TX 79603‐6827                                                                                First Class Mail
Adversary Party                The Bauer Law Firm, LLC                                 Joseph L. Bauer, Jr.                              133 South 11th Street, Suite 350                    St. Louis, Missouri 63102                                                                             First Class Mail
Adversary Party                The Childrens Home Of Reading                           Hawk Mountain Council 528                         1010 Centre Ave                                     Reading, PA 19601‐1408                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Andrew Jackson Council 303                        Po Box 524                                          Liberty, MS 39645‐0524                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Andrew Jackson Council 303                        Po Box 564                                          Liberty, MS 39645‐0564                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Black Warrior Council 006, 18th Ave Nw            Jasper, AL 35501                                                                                                                                          First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Cape Cod And Islands Cncl 224                     94 Freemans Way                                     Brewster, MA 02631‐2641                                                                               First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Gamehaven 299                                     120 Pleasant Hill Dr                                Winona, MN 55987                                                                                      First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Piedmont Council 420                              4065 N Center St                                    Hickory, NC 28601                                                                                     First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Piedmont Council 420                              901 Bethel Rd                                       Morganton, NC 28655‐8194                                                                              First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       113 Hunters Way                                     Statesboro, GA 30461‐4200                                                                             First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       1200 King George Blvd                               Savannah, GA 31419                                                                                    First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       220 Sandy Run Dr                                    Hinesville, GA 31313‐3312                                                                             First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       317 Maple Dr                                        Vidalia, GA 30474‐8908                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       613 E Montgomery Xrd                                Savannah, GA 31406‐4965                                                                               First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       617 Ogeechee Dr W                                   Statesboro, GA 30461‐6706                                                                             First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Coastal Georgia Council 099                       903 Fort Howard Rd                                  Rincon, GA 31326                                                                                      First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Greater Tampa Bay Area 089                        7851 Lutz Lake Fern Rd                              Odessa, FL 33556‐4110                                                                                 First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Iroquois Trail Council 376                        6339 Hamm Rd                                        Lockport, NY 14094                                                                                    First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Mountaineer Area 615                              Rr 1 Box 216M                                       Beverly, WV 26253                                                                                     First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Northeast Iowa Council 178                        292 Bailey Dr                                       Manchester, IA 52057‐1844                                                                             First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Northeastern Pennsylvania Council 501             505 Griffin Pond Rd                                 South Abington Township, PA 18411‐1300                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Northeastern Pennsylvania Council 501             Manor Dr                                            Trucksville, PA 18708                                                                                 First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Northern New Jersey Council, Bsa 333              62 E Forest Ave                                     Englewood, NJ 07631‐4135                                                                              First Class Mail
Adversary Party                The Church Of Jesus Christ Of Lds                       Northwest Georgia Council 100                     Cedartown, GA 30125                                                                                                                                       First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Northwest Georgia Council 100                     455 Mcdaniel Station Rd Sw                          Calhoun, GA 30701‐3320                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Pee Dee Area Council 552                          1411 Leroy Ln                                       Myrtle Beach, SC 29577‐5356                                                                           First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Piedmont Council 420                              1050 21St Ave Nw                                    Hickory, NC 28601‐1715                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Rip Van Winkle Council 405                        184 State Route 32 S                                New Paltz, NY 12561                                                                                   First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Samoset Council, Bsa 627                          152190 Jonquil Ln                                   Wausau, WI 54401‐5418                                                                                 First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Stonewall Jackson Council 763                     2825 Jefferson Ln                                   Waynesboro, VA 22980‐1552                                                                             First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Three Harbors Council 636                         1444 30Th Ave                                       Kenosha, WI 53144‐2944                                                                                First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Washington Crossing Council 777                   9214 Landis Ln                                      East Greenville, PA 18041‐2534                                                                        First Class Mail
Adversary Party                The Church Of Jesus Christ Of LDS                       Greensburg Ward 45160                             Greensburg, PA 15601                                                                                                                                      First Class Mail
Adversary Party                The Community Presbyterian Church                       Northern New Jersey Council, Bsa 333              145 Carletondale Rd                                 Ringwood, NJ 07456‐1611                                                                               First Class Mail
Adversary Party                The Foundry School                                      Flint River Council 095                           104 Parsons Pl                                      Peachtree City, GA 30269‐2223                                                                         First Class Mail
Adversary Party                The Neuberger Firm                                      Stephen J. Neuberger, Esq.                                                                                                                                            sjn@neubergerlaw.com                  Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                The Neuberger Firm                                      Thomas S. Neuberger, Esq.                                                                                                                                             tsn@neubergerlaw.com                  Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                The New York Times                                      Po Box 9                                          Northvale, NJ 07647‐0009                                                                                                                                  First Class Mail
Adversary Party                The Panitch Law Group, PC                               c/o Ester Panitch                                 4243 Dunwoody Club Drive, Suite 216                 Atlanta, Georgia 30350                                                                                First Class Mail
Adversary Party                The Rosner Law Group LLC                                Jason A. Gibson                                                                                                                                                       gibson@teamrosner.com                 Email
Adversary Party                The School Administrator                                The Townsend Group Inc                            7315 Wisconsin Ave Ste W 750                        Bethesda, MD 20814‐3202                                                                               First Class Mail
Adversary Party                The Zalkin Law Firm, PC                                 c/o Irwin Zalkin                                  10590 West Ocean Air Drive, Suite 125               San Diego, California 92130                                                                           First Class Mail
Adversary Party                The Zalkin Law Firm, PC, and Dumas & Vaughn Attorneys                                                                                                                                                                                                               First Class Mail
                               at Law                                                  10590 W Ocean Air Dr. Suite 125                   San Diego CA 92130
Adversary Party                Theodore Robert Goldstein                               9001 W 99Th Ter                                   Overland Park, KS 66212‐4156                                                                                                                              First Class Mail
Adversary Party                Thomas Law Offices                                      9418 Norton Commons Blvd., Ste. 200               Louisville KY 40059                                                                                                                                       First Class Mail
Adversary Party                Thomas Law Offices, PLLC                                Attn: Lindsay Anne Cordes                                                                                                                                             lindsay.cordes@thomaslawoffices.com   Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Thomas Law Offices, PLLC                                Attn: Tad Thomas                                                                                                                                                      tad@thomaslawoffices.com              Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Three Fires Cncl 127                                    415 N 2Nd St                                      St Charles, IL 60174‐1247                                                                                                                                 First Class Mail
Adversary Party                Three Harbors Cncl 636                                  330 S 84Th St                                     Milwaukee, WI 53214‐1468                                                                                                                                  First Class Mail
Adversary Party                Three Rivers Cncl 578                                   4650 W Cardinal Dr                                Beaumont, TX 77705‐2797                                                                                                                                   First Class Mail
Adversary Party                Tidewater Cncl 596                                      1032 Heatherwood Dr                               Virginia Beach, VA 23455‐6675                                                                                                                             First Class Mail
Adversary Party                Tiwald Law, PC                                          Attn: John R Reidy                                                                                                                                                    jay@tiwaldlaw.com                     Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Tiwald Law, PC                                          Attn: John Tiwald                                                                                                                                                     john@tiwaldlaw.com                    Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Tolmage, Peskin, Harris & Falick                        Stephan H. Peskin                                                                                                                                                     peskin@tolmagepeskinlaw.com           Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Town Of Delta                                           360 Main St                                       Delta, CO 81416‐1837                                                                                                                                      First Class Mail
Adversary Party                                                                                                                                                                                                                                                                                    Email
                               Tracey S Bauer                                          Law Office of Craig M Rothenberg                  12 Leigh St                                         Clinton, NJ 088009                                              tbauer@cmr‐law.com                    First Class Mail
Adversary Party                Transatlantic Cncl 802                                  Usag Brussels                                     Unit 28100 Box 24                                   Apo, AE 09714‐8100                                                                                    First Class Mail
Adversary Party                Trapper Trails Cncl 589                                 1200 E 5400 S                                     Ogden, UT 84403‐4599                                                                                                                                      First Class Mail
Adversary Party                TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                                                                                         crobinson@tremontsheldon.com          Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                                                                                         dmahoney@tremontsheldon.com           Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Trinity United Methodist Church                         16069 State Highway 34                            Piedmont, MO 63957                                                                                                                                        First Class Mail
Adversary Party                Trinity United Methodist Church                         Crystal Tibbs                                     16069 State Highway 34                              Piedmont, MO 63957                                                                                    First Class Mail
Adversary Party                Tukabatchee Area Cncl 5                                 3067 Carter Hill Rd                               Montgomery, AL 36111‐1801                                                                                                                                 First Class Mail
Adversary Party                Tuscarora Cncl 424                                      316 E Walnut St                                   Goldsboro, NC 27530‐4837                                                                                                                                  First Class Mail
Adversary Party                Twin Rivers Cncl No 364                                 253 Washington Ave Ext                            Albany, NY 12205‐5504                                                                                                                                     First Class Mail
Adversary Party                Twin Valley Cncl 283                                    810 Madison Ave                                   Mankato, MN 56001‐6796                                                                                                                                    First Class Mail
Adversary Party                Union University Church                                 c/o Peter Finley                                  Five Rivers Council, Inc 375                        Church St                                Alfred, NY 14802                                             First Class Mail
Adversary Party                Utah National Parks Cncl 591                            1200 E 5400 S                                     Ogden, UT 84403‐4527                                                                                                                                      First Class Mail
Adversary Party                Van Zanten & Onik, LLC.                                 Attn: Hans H Van Zanten                                                                                                                                               hvanzanten@vzolaw.com                 Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Van Zanten & Onik, LLC.                                 Attn: Thomas R Onik                                                                                                                                                   tonik@vzolaw.com                      Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                Ventura County Cncl/Dist 057 Ventura Co                 509 E Daily Dr                                    Camarillo, CA 93010‐5820                                                                                                                                  First Class Mail
Adversary Party                Verdugo Hills Cncl 58                                   1325 Grandview Ave                                Glendale, CA 91201‐2297                                                                                                                                   First Class Mail
Adversary Party                                                                                                                                                                                                                                                                                    Email
                               Vincent Nappo                                           Pfau Cochran Vertetis Amala PLLC                  31 Hudson Yards, 11th Fl                            New York, NY 10001‐2170                                         vnappo@pcvalaw.com                    First Class Mail
Adversary Party                Voyageurs Area Cncl 286                                 3877 Stebner Rd                                   Hermantown, MN 55811‐1733                                                                                                                                 First Class Mail
Adversary Party                Washington Crossing Cncl 777                            1 Scout Way                                       Doylestown, PA 18901‐4890                                                                                                                                 First Class Mail
Adversary Party                Watchung Avenue Presbyterian Church                     Patriots Path Council 358                         170 Watchung Ave                                    North Plainfield, NJ 07060‐4133                                                                       First Class Mail
Adversary Party                Water & Woods Fsc 782                                   4205 E Court St                                   Burton, MI 48509‐1719                                                                                                                                     First Class Mail
Adversary Party                Wayne A. Ely, Esq.                                      Wayne A. Ely                                                                                                                                                          wayne3236@gmail.com                   Email
                                                                                                                                                                                                                                                                                                   First Class Mail
Adversary Party                West Tennessee Area Council Bsa                         C/O Shane Cooley                                  1995 Hollywood Dr                                   Jackson, TN 38305‐4325                                                                                First Class Mail
Adversary Party                Westark Area Cncl 16                                    1401 Old Greenwood Rd                             Fort Smith, AR 72901‐4251                                                                                                                                 First Class Mail
Adversary Party                Westchester‐Putnam Cncl 388                             41 Saw Mill River Rd                              Hawthorne, NY 10532‐1519                                                                                                                                  First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                                                     Page 9 of 10
                                                                        Case 20-50527-LSS                                Doc 187                                Filed 07/23/21                               Page 12 of 12
                                                                                                                                         Exhibit A
                                                                                                                                         Service List
                                                                                                                                   Served as set forth below

       Description                                      Name                                                                              Address                                                                                 Email               Method of Service
Adversary Party                Western Los Angeles County Cncl, Bsa        C/O Andrew Sisolak           16525 Sherman Way Ste C8                           Van Nuys, CA 91406‐3753                                                        First Class Mail
Adversary Party                Western Massachusetts Cncl 234              1 Arch Rd Ste 5              Westfield, MA 01085‐1896                                                                                                          First Class Mail
Adversary Party                Westmoreland Service Club                   C/O Farmers State Bank       Po Box 330                                         Westmoreland, KS 66549‐0330                                                    First Class Mail
Adversary Party                White & Stradley, PLLC                      Attn: Leto Copeley           Re: James Doe                                      3105 Charles B Root Wynd      Raleigh, NC 27612                                First Class Mail
Adversary Party                Wiley Malehorn Sirota & Raynes              Attn: James M Mccreedy                                                                                                              jmccreedy@wmsrlaw.com      Email
                                                                                                                                                                                                                                          First Class Mail
Adversary Party                William Huff                                10714 Burdine St             Houston, TX 77096‐5006                                                                                                            First Class Mail
Adversary Party                Winnebago Cncl 173                          2929 Airport Blvd            Waterloo, IA 50703‐9627                                                                                                           First Class Mail
Adversary Party                Ymca Of Greater Providence A Carnevale      Narragansett 546             640 Broad St                                       Providence, RI 02907‐1463                                                      First Class Mail
Adversary Party                Yocona Area Cncl 748                        505 Air Park Rd              Tupelo, MS 38801‐7021                                                                                                             First Class Mail
Adversary Party                Yucca Cncl 573                              Po Box 971056                El Paso, TX 79997‐1056                                                                                                            First Class Mail
Adversary Party                Zuckerman Spaeder LLP                       c/o Nicholas DiCarlo         1800 M Street NW, Suite 1000                       Washington, D.C. 20036‐5807                                                    First Class Mail
Adversary Party                Zuckerman Spaeder, LLP                      Attn: Aitan D Goelman                                                                                                               agoelman@zuckerman.com     Email
                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Zuckerman Spaeder, LLP                      Attn: Carl S Kravitz                                                                                                                ckravitz@zuckerman.com     Email
                                                                                                                                                                                                                                          First Class Mail
Adversary Party                Zuckerman Spaeder, LLP                      Attn: Caroline Judge Mehta                                                                                                          cmehta@zuckerman.com       Email
                                                                                                                                                                                                                                          First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                                                   Page 10 of 10
